Execution Copy

 

BXG RECEIVABLES NOTE TRUST 2010-A,

as Issuer

BLUEGREEN CORPORATION,

as Servicer

VACATION TRUST, INC.,

as Club Trustee

 

CONCORD SERVICING CORPORATION,

as Backup Servicer

 

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee, Paying Agent and Custodian

______________

INDENTURE

Dated as of November 15, 2010

______________

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

  Page ARTICLE I.          DEFINITIONS AND OTHER PROVISIONS OF GENERAL
APPLICATION 3

 

SECTION 1.1. General Definitions and Usage of Terms.

3

 

SECTION 1.2. Compliance Certificates and Opinions.

3

 

SECTION 1.3. Form of Documents Delivered to Indenture Trustee.

3

 

SECTION 1.4. Acts of Noteholders, etc.

4

 

SECTION 1.5. Notice to Noteholders; Waiver.

5

 

SECTION 1.6. Effect of Headings and Table of Contents.

6

 

SECTION 1.7. Successors and Assigns.

6

 

SECTION 1.8. GOVERNING LAW.

6

 

SECTION 1.9. Legal Holidays.

6

 

SECTION 1.10. Execution in Counterparts.

7

 

SECTION 1.11. Inspection.

7

 

SECTION 1.12. Survival of Representations and Warranties.

7

ARTICLE II. THE NOTES 7  

SECTION 2.1. General Provisions.

7

 

SECTION 2.2. Global Notes.

8

 

SECTION 2.3. Definitive Notes.

9

 

SECTION 2.4. Registration, Transfer and Exchange of Notes.

9

 

SECTION 2.5. Mutilated, Destroyed, Lost and Stolen Notes.

11

 

SECTION 2.6. Payment of Interest and Principal; Rights Preserved.

12

 

SECTION 2.7. Persons Deemed Owners.

12

 

SECTION 2.8. Cancellation.

12

 

i

--------------------------------------------------------------------------------



 

SECTION 2.9. Noteholder Lists.

13

 

SECTION 2.10. Treasury Notes.

13

 

SECTION 2.11. Notice to Depository.

13

 

SECTION 2.12.Confidentiality.

13

ARTICLE III.       ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS 14  

SECTION 3.1. Trust Accounts; Investments by Indenture Trustee.

14

 

SECTION 3.2. Establishment and Administration of the Trust Accounts.

15

 

SECTION 3.3. Reserved.

20

 

SECTION 3.4. Distributions.

20

 

SECTION 3.5. Reports to Noteholders.

22

 

SECTION 3.6. Note Balance Write-Down Amounts.

23

 

SECTION 3.7. Withholding Taxes.

23

ARTICLE IV. THE TRUST ESTATE 23  

SECTION 4.1. Acceptance by Indenture Trustee.

23

 

SECTION 4.2. Subsequent Timeshare Loans.

24

 

SECTION 4.3. Criteria for Subsequent Timeshare Loans.

25

 

SECTION 4.4. Grant of Security Interest; Tax Treatment.

25

 

SECTION 4.5. Further Action Evidencing Assignments.

26

 

SECTION 4.5. Further Action Evidencing Assignments.

26

 

SECTION 4.6. Substitution and Repurchase of Timeshare Loans.

26

 

SECTION 4.7. Release of Lien.

28

 

SECTION 4.8. Appointment of Custodian and Paying Agent.

29

 

SECTION 4.9. Sale of Timeshare Loans.

29

ARTICLE V. SERVICING OF TIMESHARE LOANS 30  

SECTION 5.1. Appointment of Servicer and Backup Servicer; Servicing Standard.

30

 

ii

--------------------------------------------------------------------------------






 

SECTION 5.2. Payments on the Timeshare Loans.

30

 

SECTION 5.3. Duties and Responsibilities of the Servicer.

31

 

SECTION 5.4. Servicer Events of Default.

34

 

SECTION 5.5. Accountings; Statements and Reports.

38

 

SECTION 5.6. Records.

40

 

SECTION 5.7. Fidelity Bond and Errors and Omissions Insurance.

40

 

SECTION 5.8. Merger or Consolidation of the Servicer.

40

 

SECTION 5.9. Sub-Servicing.

41

 

SECTION 5.10. Servicer Resignation.

41

 

SECTION 5.11. Fees and Expenses.

42

 

SECTION 5.12. Access to Certain Documentation.

42

 

SECTION 5.13. No Offset.

42

 

SECTION 5.14. Account Statements.

43

 

SECTION 5.15. Indemnification; Third Party Claim.

43

 

SECTION 5.16. Backup Servicer.

43

 

SECTION 5.17. Aruba Notices.

44

 

SECTION 5.18. Recordation.

44

ARTICLE VI. EVENTS OF DEFAULT; REMEDIES 45  

SECTION 6.1. Events of Default.

45

 

SECTION 6.2. Acceleration of Maturity; Rescission and Annulment.

46

 

SECTION 6.3. Remedies.

48

 

SECTION 6.4. Indenture Trustee May File Proofs of Claim.

49

 

SECTION 6.5. Indenture Trustee May Enforce Claims Without Possession of Notes.

50

 

SECTION 6.6. Application of Money Collected.

50

 

SECTION 6.7. Limitation on Suits.

52

 

iii

--------------------------------------------------------------------------------



 

SECTION 6.8. Unconditional Right of Noteholders to Receive Principal and
Interest.

53

 

SECTION 6.9. Restoration of Rights and Remedies.

53

 

SECTION 6.10. Rights and Remedies Cumulative.

53

 

SECTION 6.11. Delay or Omission Not Waiver.

53

 

SECTION 6.12. Control by Noteholders.

53

 

SECTION 6.13. Waiver of Events of Default.

54

 

SECTION 6.14. Undertaking for Costs.

54

 

SECTION 6.15. Waiver of Stay or Extension Laws.

55

 

SECTION 6.16. Sale of Trust Estate.

55

 

SECTION 6.17. Action on Notes.

56

 

SECTION 6.18. Performance and Enforcement of Certain Obligations.

56

ARTICLE VII. THE INDENTURE TRUSTEE 56  

SECTION 7.1. Certain Duties.

56

 

SECTION 7.2. Notice of Events of Default.

58

 

SECTION 7.3. Certain Matters Affecting the Indenture Trustee.

58

 

SECTION 7.4. Indenture Trustee Not Liable for Notes or Timeshare Loans.

59

 

SECTION 7.5. Indenture Trustee May Own Notes.

60

 

SECTION 7.6. Indenture Trustee’s Fees and Expenses.

60

 

SECTION 7.7. Eligibility Requirements for Indenture Trustee.

60

 

SECTION 7.8. Resignation or Removal of Indenture Trustee.

60

 

SECTION 7.9. Successor Indenture Trustee.

61

 

SECTION 7.10. Merger or Consolidation of Indenture Trustee.

62

 

SECTION 7.11. Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

62

 

SECTION 7.12. Paying Agent and Note Registrar Rights.

64

 

SECTION 7.13. Authorization.

64

 

iv

--------------------------------------------------------------------------------



 

SECTION 7.14. Maintenance of Office or Agency.

65

ARTICLE VIII. COVENANTS OF THE ISSUER 65  

SECTION 8.1. Payment of Principal, Interest and Other Amounts.

65

 

SECTION 8.2. Eligible Timeshare Loans.

66

 

SECTION 8.3. Money for Payments to Noteholders to Be Held in Trust.

65

 

SECTION 8.4. Existence; Merger; Consolidation, etc.

67

 

SECTION 8.5. Protection of Trust Estate; Further Assurances.

67

 

SECTION 8.6. Additional Covenants.

69

 

SECTION 8.7. Restricted Payments

70

 

SECTION 8.8. Further Instruments and Acts.

71

ARTICLE IX. SUPPLEMENTAL INDENTURES 71  

SECTION 9.1. Supplemental Indentures.

71

 

SECTION 9.2. Supplemental Indentures with Consent of Noteholders.

72

 

SECTION 9.3. Execution of Supplemental Indentures.

73

 

SECTION 9.4. Effect of Supplemental Indentures.

73

 

SECTION 9.5. Reference in Notes to Supplemental Indentures.

73

ARTICLE X. REDEMPTION OF NOTES 74  

SECTION 10.1. Optional Redemption; Election to Redeem.

74

 

SECTION 10.2. Notice to Indenture Trustee.

74

 

SECTION 10.3. Notice of Redemption by the Servicer.

74

 

SECTION 10.4. Deposit of Redemption Price.

74

 

SECTION 10.5. Notes Payable on Redemption Date.

74

ARTICLE XI. SATISFACTION AND DISCHARGE 75  

SECTION 11.1. Satisfaction and Discharge of Indenture.

75

 

SECTION 11.2. Application of Trust Money; Repayment of Money Held by Paying
Agent.

76

 

v

--------------------------------------------------------------------------------



 

SECTION 11.3. Trust Termination Date.

76

ARTICLE XII. REPRESENTATIONS AND WARRANTIES AND COVENANTS 76  

SECTION 12.1. Representations and Warranties of the Issuer.

76

 

SECTION 12.2. Representations and Warranties of the Servicer.

78

 

SECTION 12.3. Representations and Warranties of the Indenture Trustee.

81

 

SECTION 12.4. Multiple Roles.

82

 

SECTION 12.5. [Reserved].

82

 

SECTION 12.6. Covenants of the Club Trustee.

82

 

SECTION 12.7. Representations and Warranties of the Backup Servicer.

85

ARTICLE XIII. MISCELLANEOUS 87  

SECTION 13.1. Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent.

87

 

SECTION 13.2. Statements Required in Certificate or Opinion.

88

 

SECTION 13.3. Notices.

88

 

SECTION 13.4. No Proceedings.

90

 

SECTION 13.5. Limitation of Liability of Owner Trustee.

90



Exhibit A

Form of Notes

Exhibit B

Form of Investor Representation Letter

Exhibit C

Credit Policy

Exhibit D

Form of Monthly Servicer Report

Exhibit E

Servicing Officer’s Certificate

Exhibit F

Form of Investor Certification

Exhibit G

Form of ROAP Waiver Letter

Exhibit H

Form of Aruba Notice

Exhibit I

Resort Ratings

 

vi

--------------------------------------------------------------------------------



Exhibit J

Form of Subsequent Transfer Notice

Exhibit K

Collection Policy

Annex A

Standard Definitions

Schedule I

Schedule of Timeshare Loans

Schedule II

Litigation Schedule

 

vii

--------------------------------------------------------------------------------



INDENTURE

This INDENTURE, dated as of November 15, 2010 (this “Indenture”), is among BXG
RECEIVABLES NOTE TRUST 2010-A, a statutory trust formed under the laws of the
State of Delaware, as issuer (the “Issuer”), BLUEGREEN CORPORATION
(“Bluegreen”), a Massachusetts corporation, in its capacity as servicer (the
“Servicer”), VACATION TRUST, INC., a Florida corporation, as trustee under the
Club Trust Agreement (the “Club Trustee”), CONCORD SERVICING CORPORATION, an
Arizona corporation, as backup servicer (the “Backup Servicer”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”), paying agent (the “Paying Agent”) and custodian (the
“Custodian”).

RECITALS OF THE ISSUER

WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its $88,000,000 5.10% Timeshare
Loan-Backed Notes, Series 2010-A, Class A (the “Class A Notes”) and $19,555,000
7.50% Timeshare Loan-Backed Notes, Series 2010-A, Class B (the “Class B Notes”
and together with the Class A Notes, the “Notes”);

WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
non-recourse obligations of the Issuer, and to make this Indenture a valid
agreement of the Issuer, in accordance with its terms, have been done;

WHEREAS, the Servicer has agreed to service and administer the Timeshare Loans
securing the Notes and the Backup Servicer has agreed to, among other things,
service and administer the Timeshare Loans if the Servicer shall no longer be
the Servicer hereunder;

WHEREAS, the Club Trustee is a limited purpose entity which, on behalf of
Beneficiaries of the Club, holds title to the Timeshare Properties related to
the Club Loans.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Noteholders, as follows:

 

1

--------------------------------------------------------------------------------



GRANTING CLAUSE

To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Initial Timeshare Loans specified on
Schedule I hereto, (ii) any Subsequent Timeshare Loans, (iii) any Qualified
Substitute Timeshare Loans, (iv) the Receivables in respect of each Timeshare
Loan due after the related Cut-Off Date, (v) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (vi) all Related Security in respect of each Timeshare
Loan, (vii) all rights and remedies under the Transfer Agreement, the Bluegreen
Purchase Agreement, the Sale Agreement, the Backup Servicing Agreement, the
Lockbox Agreement, the Administration Agreement, the Remarketing Agreement and
the Custodial Agreement, (viii) all amounts properly deposited in the Lockbox
Account (after the related Cut-Off Date), the Collection Account, the General
Reserve Account, the Prefunding Account, the Capitalized Interest Account and
the Force Majeure Loan Reserve Account, and (ix) proceeds of the foregoing
(including, without limitation, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds (as applicable), condemnation awards, rights to payment of
any and every kind, and other forms of obligations and receivables which at any
time constitute all or part or are included in the proceeds of any of the
foregoing) (collectively, the “Trust Estate”). Notwithstanding the foregoing,
the Trust Estate shall not include (i) any Timeshare Loan released from the Lien
of this Indenture in accordance with the terms hereof and any Related Security,
Timeshare Loan Documents, income or proceeds related to such released Timeshare
Loan, (ii) any amount distributed pursuant to Section 3.4 or Section 6.6 hereof
or (iii) any Misdirected Deposits.

Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note of a Class and any other Note of the same Class by reason of
differences in time of issuance or otherwise, and (ii) the payment of all other
sums payable under the Notes and this Indenture.

The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Noteholders may be adequately and effectively protected as hereinafter provided.

The Custodian shall hold the Timeshare Loan Files in trust, for the use and
benefit of the Issuer and all present and future Noteholders, and shall retain
possession thereof. The Custodian further agrees and acknowledges that each
other item making up the Trust Estate that is physically delivered to the
Custodian will be held by the Custodian in the State of Minnesota or in any
other location acceptable to the Indenture Trustee and the Servicer.

The Indenture Trustee further acknowledges that in the event that a court of
competent jurisdiction were to hold that the conveyance of the Timeshare Loans
by the Depositor to the Issuer pursuant to the Sale Agreement constitutes a loan
and not a sale as it is intended by all the parties hereto, the Custodian will
be holding each of the Timeshare Loans as bailee of the Issuer; provided,
however, that with respect to the Timeshare Loans, the Custodian will not act at
the direction of the Issuer without the written consent of the Indenture
Trustee.

 

2

--------------------------------------------------------------------------------



ARTICLE I.

 

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

SECTION 1.1.

General Definitions and Usage of Terms.

(a)      In addition to the terms defined elsewhere in this Indenture,
capitalized terms shall have the meanings given them in the Standard Definitions
attached hereto as Annex A.

(b)      With respect to all terms in this Indenture, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Indenture; references to Persons include their
successors and assigns; and the term “including” means “including without
limitation”.

 

SECTION 1.2.

Compliance Certificates and Opinions.

Upon any written application or request (or oral application with prompt written
or confirmable electronic means) by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, other than any request that
(a) the Indenture Trustee authenticate the Notes specified in such request, (b)
the Indenture Trustee invest moneys in any of the Trust Accounts pursuant to the
written directions specified in such request or (c) the Indenture Trustee pay
moneys due and payable to the Issuer hereunder to the Issuer’s assignee
specified in such request, the Indenture Trustee shall require the Issuer to
furnish to the Indenture Trustee an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and that the request otherwise is in
accordance with the terms of this Indenture, and an Opinion of Counsel stating
that in the opinion of such counsel all such conditions precedent, if any, have
been complied with, except that, in the case of any such requested action as to
which other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.

 

SECTION 1.3.

Form of Documents Delivered to Indenture Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

3

--------------------------------------------------------------------------------



Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that such Opinion of Counsel with
respect to the matters upon which his/her certificate or opinion is based is
erroneous. Any such officer’s certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters is erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such other
counsel believes that such counsel and the Indenture Trustee may reasonably rely
upon the opinion of such other counsel.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Section
7.1(b) hereof.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default or Servicer Event of Default is a
condition precedent to the taking of any action by the Indenture Trustee at the
request or direction of the Issuer, then, notwithstanding that the satisfaction
of such condition is a condition precedent to the Issuer’s right to make such
request or direction, the Indenture Trustee shall be protected in acting in
accordance with such request or direction if it does not have Knowledge of the
occurrence and continuation of such event. For all purposes of this Indenture,
the Indenture Trustee shall not be deemed to have Knowledge of any Default,
Event of Default or Servicer Event of Default nor shall the Indenture Trustee
have any duty to monitor or investigate to determine whether a default has
occurred (other than an Event of Default of the kind described in Section 6.1(a)
hereof) or Servicer Event of Default has occurred unless a Responsible Officer
of the Indenture Trustee shall have Knowledge thereof or shall have been
notified in writing thereof by the Issuer, the Servicer or any secured party.

 

SECTION 1.4.

Acts of Noteholders, etc.

 

4

--------------------------------------------------------------------------------



(a)      Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by agents duly appointed
in writing; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Indenture Trustee and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.1 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.4.

(b)      The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Indenture Trustee deems sufficient.

(c)      Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the holder of any Note shall bind every future holder of the
same Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefore or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.

(d)      By accepting the Notes issued pursuant to this Indenture, each
Noteholder irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided, that nothing contained in this Section 1.4(d)
shall be deemed to confer upon the Indenture Trustee any duty or power to vote
on behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.

 

SECTION 1.5.

Notice to Noteholders; Waiver.

(a)      Where this Indenture provides for notice to Noteholders of any event,
or the mailing of any report to Noteholders, such notice or report shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, via first class mail, or sent by private courier or confirmable
electronic means to each Noteholder affected by such event or to whom such
report is required to be mailed, at its address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such report. In
any case where a notice or report to Noteholders is mailed, neither the failure
to mail such notice or report, nor any defect in any notice or report so mailed,
to any particular Noteholder shall affect the sufficiency of such notice or
report with respect to other Noteholders. Where this Indenture provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Noteholders
shall be filed with the Indenture Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.

 

5

--------------------------------------------------------------------------------



(b)      In case by reason of the suspension of regular mail service or by
reason of any other cause it shall be impracticable to mail or send notice to
Noteholders, in accordance with Section 1.5(a) hereof, of any event or any
report to Noteholders when such notice or report is required to be delivered
pursuant to any provision of this Indenture, then such notification or delivery
as shall be made with the approval of the Indenture Trustee shall constitute a
sufficient notification for every purpose hereunder.

 

SECTION 1.6.

Effect of Headings and Table of Contents.

The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

SECTION 1.7.

Successors and Assigns.

All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.

 

SECTION 1.8.

GOVERNING LAW.

THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A
SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF
1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.

 

SECTION 1.9.

Legal Holidays.

In any case where any Payment Date or the Stated Maturity or any other date on
which principal of or interest on any Note is proposed to be paid shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) such payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on such
Payment Date, Stated Maturity or other date on which principal of or interest on
any Note is proposed to be paid; provided, that no penalty interest shall accrue
for the period from and after such Payment Date, Stated Maturity, or any other
date on which principal of or interest on any Note is proposed to be paid, as
the case may be, until such next succeeding Business Day.

 

6

--------------------------------------------------------------------------------



 

SECTION 1.10.

Execution in Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 1.11.

Inspection.

The Issuer agrees that, on ten Business Days’ prior notice (or, one Business
Day’s prior notice after the occurrence and during the continuance of an Event
of Default or a Servicer Event of Default), it will permit the representatives
of the Indenture Trustee or any Noteholder, during the Issuer’s normal business
hours, to examine all of the books of account, records, reports and other papers
of the Issuer, to make copies thereof and extracts therefrom, and to discuss its
affairs, finances and accounts with its designated officers, employees and
independent accountants in the presence of such designated officers and
employees (and by this provision the Issuer hereby authorizes its independent
accountants to discuss with such representatives such affairs, finances and
accounts), all at such reasonable times and as often as may be reasonably
requested for the purpose of reviewing or evaluating the financial condition or
affairs of the Issuer or the performance of and compliance with the covenants
and undertakings of the Issuer and the Servicer in this Indenture or any of the
other documents referred to herein or therein. Any reasonable expense incident
to the exercise by the Indenture Trustee at any time or any Noteholder during
the continuance of any Default or Event of Default, of any right under this
Section 1.11 shall be borne by the Issuer and distributed in accordance with
Section 3.4 or Section 6.6 hereof, as applicable. Nothing contained herein shall
be construed as a duty of the Indenture Trustee to perform such inspection.

 

SECTION 1.12.

Survival of Representations and Warranties.

The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.

ARTICLE II.

 

THE NOTES

 

SECTION 2.1.

General Provisions.

(a)      Form of Notes. The Notes shall be designated as the “BXG Receivables
Note Trust 2010-A, Timeshare Loan-Backed Notes, Series 2010-A”. The Notes,
together with their certificates of authentication, shall be in substantially
the form set forth in Exhibit A attached hereto, with such appropriate
insertions, omissions, substitutions and other variations as are required or are
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may
consistently herewith, be determined by the officer executing such Notes, as
evidenced by such officer’s execution of such Notes.

 

7

--------------------------------------------------------------------------------



(b)      Denominations. The Outstanding Note Balance of the Class A Notes and
the Class B Notes which may be authenticated and delivered under this Indenture
is limited to $88,000,000 and $19,555,000, respectively. The Notes shall be
issuable only as registered Notes, without interest coupons, in the
denominations of at least $50,000 and in integral multiples of $1,000; provided,
however, that the foregoing shall not restrict or prevent the transfer in
accordance with Section 2.4 hereof of any Note with a remaining Outstanding Note
Balance of less than $50,000.

(c)      Execution, Authentication, Delivery and Dating. The Notes shall be
manually executed by an Authorized Officer of the Owner Trustee on behalf of the
Issuer. Any Note bearing the signature of an individual who was at the time of
execution thereof an Authorized Officer of the Owner Trustee on behalf of the
Issuer shall bind the Issuer, notwithstanding that such individual ceases to
hold such office prior to the authentication and delivery of such Note or did
not hold such office at the date of such Note. No Note shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose unless
there appears on such Note a certificate of authentication substantially in the
form set forth in Exhibit A hereto, executed by the Indenture Trustee by manual
signature, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. Each Note shall be dated the date of its authentication. The Notes
may from time to time be executed by the Issuer and delivered to the Indenture
Trustee for authentication together with an Issuer Order to the Indenture
Trustee directing the authentication and delivery of such Notes and thereupon
the same shall be authenticated and delivered by the Indenture Trustee in
accordance with such Issuer Order.

 

SECTION 2.2.

Global Notes.

Each of the Notes, upon original issuance, shall be issued in the form of one or
more book-entry global certificates (the “Global Notes” and each, a “Global
Note”) to be deposited with the Indenture Trustee as custodian for The
Depository Trust Company, the initial Depository, by or on behalf of the Issuer.
All Global Notes shall be initially registered on the Note Register in the name
of Cede & Co., the nominee of DTC and no Note Owner will receive a definitive
note (a “Definitive Note”) representing such Note Owner’s interest in the
related Class of Notes, except as provided in Section 2.3 hereof. Unless and
until Definitive Notes have been issued in respect of a Class of Notes pursuant
to Section 2.3 hereof:

(a)      the provisions of this Section 2.2 shall be in full force and effect
with respect to such Class of Notes;

(b)      the Issuer, the Servicer and the Indenture Trustee may deal with the
Depository and the Depository Participants for all purposes with respect to such
Notes (including the making of distributions on such Notes) as the authorized
representatives of the respective Note Owners;

(c)      to the extent that the provisions of this Section 2.2 conflict with any
other provisions of this Indenture, the provisions of this Section 2.2 shall
control; and

 

8

--------------------------------------------------------------------------------



(d)      the rights of the respective Note Owners of a Class of Notes shall be
exercised only through the Depository and the Depository Participants and shall
be limited to those established by law and agreements between the respective
Note Owners and the Depository and/or the Depository Participants. Pursuant to
the Depository Agreement, unless and until Definitive Notes are issued in
respect of the Notes pursuant to Section 2.3 hereof, the Depository will make
book-entry transfers among the Depository Participants and receive and transmit
distributions of principal of, and interest on, the Notes to the Depository
Participants.

 

SECTION 2.3.

Definitive Notes.

If (a) the Depository advises the Indenture Trustee in writing that the
Depository is no longer willing, qualified or able to properly discharge its
responsibilities as Depository with respect to the Global Notes and the Issuer
is unable to locate a qualified successor, or (b) after the occurrence of an
Event of Default, Note Owners evidencing not less than 66-2/3% of the Adjusted
Note Balance of such Class of Notes, advise the Indenture Trustee and the
Depository through the Depository Participants in writing that the continuation
of a book-entry system with respect to such Class of Notes, respectively,
through the Depository is no longer in the best interest of such Note Owners,
the Indenture Trustee shall use its best efforts to notify all affected Note
Owners through the Depository of the occurrence of any such event and of the
availability of Definitive Notes to such Note Owners. None of the Issuer, the
Indenture Trustee or the Servicer shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes, the
Issuer, the Indenture Trustee, the Note Registrar and the Servicer shall
recognize holders of Definitive Notes as Noteholders hereunder. Upon the
issuance of Definitive Notes, all references herein to obligations imposed upon
or to be performed by the Depository shall be deemed to be imposed upon and
performed by the Indenture Trustee, to the extent applicable with respect to
such Definitive Notes.

 

SECTION 2.4.

Registration, Transfer and Exchange of Notes.

(a)      The Issuer shall cause to be kept at the Corporate Trust Office a
register (the “Note Register”) for the registration, transfer and exchange of
Notes. The Indenture Trustee is hereby appointed “Note Registrar” for purposes
of registering Notes and transfers of Notes as herein provided. The names and
addresses of all Noteholders and the names and addresses of the transferees of
any Notes shall be registered in the Note Register; provided, however, in no
event shall the Note Registrar be required to maintain in the Note Register the
names of the individual participants holding Notes through the Depository. The
Person in whose name any Note is so registered shall be deemed and treated as
the sole owner and Noteholder thereof for all purposes of this Indenture and the
Note Registrar, the Issuer, the Indenture Trustee, the Servicer and any agent of
any of them shall not be affected by any notice or knowledge to the contrary. A
Definitive Note is transferable or exchangeable only upon the surrender of such
Note to the Note Registrar at the Corporate Trust Office together with an
assignment and transfer (executed by the Noteholder or his duly authorized
attorney), subject to the applicable requirements of this Section 2.4. Upon
request of the Issuer, the Indenture Trustee or the Servicer, the Note Registrar
shall provide the Issuer, the Indenture Trustee or the Servicer, as applicable,
with the names and addresses of the Noteholders.

 

9

--------------------------------------------------------------------------------



(b)      Upon surrender for registration of transfer of any Definitive Note,
subject to the applicable requirements of this Section 2.4, the Issuer shall
execute and the Indenture Trustee shall duly authenticate in the name of the
designated transferee or transferees, one or more new Notes in denominations of
a like aggregate denomination as the Definitive Note being surrendered. Each
Note surrendered for registration of transfer shall be canceled and consequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.4 shall be registered in the name of any Person as the transferring Noteholder
may request, subject to the applicable provisions of this Section 2.4. All Notes
issued upon any registration of transfer or exchange of Notes shall be entitled
to the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.

(c)      The issuance of the Notes will not be registered or qualified under the
Securities Act or the securities laws of any state. No resale or transfer of any
Note may be made unless such resale or transfer is made in accordance with this
Indenture and only if (i) in the United States to a person whom the transferor
reasonably believes is a “qualified institutional buyer” (as defined in Rule
144A) that is purchasing for its own account or for the account of a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A as
certified by the transferee (other than the Initial Purchaser and their
respective initial transferees) in a letter in the form of Exhibit B hereto,
(ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 (if available) or (iii) pursuant to an effective
registration statement under the Securities Act, in each of cases (i) through
(iii) in accordance with any applicable securities laws of any state of the
United States. Each transferee and each subsequent transferee will be required
to notify any subsequent purchaser of such Notes from it of the resale
restrictions described herein. None of the Issuer, the Servicer or the Indenture
Trustee is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration.

(d)      No resale or other transfer of any Note may be made to any transferee
unless (i) such transferee is not, and will not acquire such Note on behalf or
with the assets of, any Benefit Plan or (ii) no “prohibited transaction” under
ERISA or section 4975 of the Code that is not subject to a statutory, regulatory
or administrative exemption and no violation of Similar Law will occur in
connection with purchaser’s or such transferee’s acquisition, holding or
disposition of such Note. In addition, the Notes may not be purchased by or
transferred to any Benefit Plan or person acting on behalf of or with assets of
any Benefit Plan, unless it represents that it is not sponsored (within the
meaning of Section 3(16)(B) of ERISA) by the Issuer, the Depositor, the
Originators, the Servicer, the Indenture Trustee, the Owner Trustee, the
Administrator, the Paying Agent, the Custodian, the Backup Servicer, the Lockbox
Bank or the Initial Purchaser, or by any affiliate of any such person. In
addition to the applicable provisions of this Section 2.4 and the rules of the
Depository, the exchange, transfer and registration of transfer of Global Notes
shall only be made in accordance with Section 2.4(c) hereof and this Section
2.4(d).

(e)      No fee or service charge shall be imposed by the Note Registrar for its
services in respect of any registration of transfer or exchange referred to in
this Section 2.4. The Note Registrar may require payment by each transferor of a
sum sufficient to cover any tax, expense or other governmental charge payable in
connection with any such transfer.

 

10

--------------------------------------------------------------------------------



(f)       None of the Issuer, the Indenture Trustee, the Servicer or the Note
Registrar is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of such Notes without registration or
qualification. Any such Noteholder desiring to effect such transfer shall, and
does hereby agree to, indemnify the Issuer, the Indenture Trustee, the Servicer
and the Note Registrar against any loss, liability or expense that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.

(g)      The Servicer agrees to cause the Issuer, and the Issuer agrees to
provide, such information as required under Rule 144A under the Securities Act
so as to allow resales of Notes to “qualified institutional buyers” (as defined
therein) in accordance herewith.

(h)      The Notes represent the sole obligation of the Issuer payable from the
Trust Estate and do not represent the obligations of the Originators, the
Servicer, the Depositor, the Backup Servicer, the Owner Trustee, the Indenture
Trustee, the Administrator or the Custodian.

(i)      The Issuer may not, at any time, own any Class of Notes.

 

SECTION 2.5.

Mutilated, Destroyed, Lost and Stolen Notes.

(a)      If any mutilated Note is surrendered to the Indenture Trustee, the
Issuer shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.

(b)      If there shall be delivered to the Issuer and the Indenture Trustee (i)
evidence to their satisfaction of the destruction, loss or theft of any Note and
(ii) such security or indemnity as may be reasonably required by them to save
each of them and any agent of either of them harmless then, in the absence of
actual notice to the Issuer or the Indenture Trustee that such Note has been
acquired by a bona fide purchaser, the Issuer shall execute and upon its request
the Indenture Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Note, a replacement Note of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

(c)      In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer, in its discretion, may, instead of issuing a
replacement Note, pay such Note.

(d)      Upon the issuance of any replacement Note under this Section 2.5, the
Issuer or the Indenture Trustee may require the payment by the Noteholder of a
sum sufficient to cover any Tax or other governmental charge that may be imposed
as a result of the issuance of such replacement Note.

 

11

--------------------------------------------------------------------------------



(e)      Every replacement Note issued pursuant to this Section 2.5 in lieu of
any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

(f)       The provisions of this Section 2.5 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Notes.

 

SECTION 2.6.

Payment of Interest and Principal; Rights Preserved.

(a)      Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered at the close of business on the Record Date for such Payment Date by
check mailed to the address specified in the Note Register, or if a Noteholder
has provided wire transfer instructions to the Indenture Trustee at least five
Business Days prior to the applicable Payment Date, upon the request of a
Noteholder, by wire transfer of federal funds to the account and number
specified in the Note Register, in each case on such Record Date for such Person
(which shall be, as to each original purchaser of the Notes, the account and
number specified by such purchaser to the Indenture Trustee in writing, or, if
no such account or number is so specified, then by check mailed to such Person’s
address as it appears in the Note Register on such Record Date).

(b)      All reductions in the principal amount of a Note effected by payments
of principal made on any Payment Date shall be binding upon all Noteholders of
such Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. All payments on the Notes shall be paid without any requirement of
presentment, but each Noteholder of any Note shall be deemed to agree, by its
acceptance of the same, to surrender such Note at the Corporate Trust Office
within 30 days after receipt of the final principal payment of such Note.

 

SECTION 2.7.

Persons Deemed Owners.

Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not payment on such Note is overdue, and neither
the Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.

 

SECTION 2.8.

Cancellation.

 

12

--------------------------------------------------------------------------------



All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.

 

SECTION 2.9.

Noteholder Lists.

The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
the Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer (or any other obligor upon the Notes) shall furnish to the
Indenture Trustee at least five Business Days before each Payment Date (and in
all events in intervals of not more than six months) and at such other times as
the Indenture Trustee may request in writing a list in such form and as of such
date as the Indenture Trustee may reasonably require of the names and addresses
of the Noteholders.

 

SECTION 2.10.

Treasury Notes.

In determining whether the Noteholders of the required Outstanding Note Balance
or the Adjusted Note Balance of the Notes have concurred in any direction,
waiver or consent, Notes held or redeemed by the Issuer or any other obligor in
respect of the Notes or held by an Affiliate of the Issuer or such other obligor
shall be considered as though not Outstanding, except that for the purposes of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Responsible Officer of the
Indenture Trustee knows are so owned shall be so disregarded.

 

SECTION 2.11.

Notice to Depository.

Whenever notice or other communication to the holders of Global Notes is
required under this Indenture, unless and until Definitive Notes have been
issued to the related Note Owners pursuant to Section 2.3 hereof, the Indenture
Trustee shall give all such notices and communications specified herein to be
given to such Note Owners to the Depository.

 

SECTION 2.12.

Confidentiality.

Each Noteholder, by acceptance of a Note, agrees and covenants that it shall
hold in confidence all Confidential Information; provided, however, that any
Noteholder may deliver or disclose Confidential Information to (i) its
directors, officers, trustees, managers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the investment
represented by the Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential such information substantially in
accordance with the terms of this Section 2.12, (iii) any other Noteholder,
(iv) any institutional investor to which such Noteholder sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such confidential information to be
bound by the provisions of this Section 2.12), (v) any federal or state
regulatory authority having jurisdiction over such Noteholder, (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agencies that requires access to information about
such Noteholder’s investment portfolio, (vii) the Rating Agency or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Noteholder, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Noteholder is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Noteholder may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes and the Transaction Documents.

 

13

--------------------------------------------------------------------------------



ARTICLE III.

 

ACCOUNTS; COLLECTION AND

APPLICATION OF MONEYS; REPORTS

 

SECTION 3.1.

Trust Accounts; Investments by Indenture Trustee.

(a)      On or before the Closing Date, the Indenture Trustee shall establish in
the name of the Indenture Trustee for the benefit of the Noteholders or, in the
case of the Lockbox Account and the Credit Card Account, in the name of the
Issuer, as provided in this Indenture, the Trust Accounts, which accounts (other
than the Lockbox Account and the Credit Card Account) shall be Eligible Bank
Accounts maintained at the Corporate Trust Office.

Subject to the further provisions of this Section 3.1(a), the Indenture Trustee
shall, upon receipt or upon transfer from another account, as the case may be,
deposit into such Trust Accounts all amounts and Eligible Investments received
by it which are required to be deposited therein in accordance with the
provisions of this Indenture. All such amounts and all investments made with
such amounts, including all income and other gain from such investments, shall
be held by the Indenture Trustee in such accounts as part of the Trust Estate as
herein provided, subject to withdrawal by the Indenture Trustee in accordance
with, and for the purposes specified in the provisions of, this Indenture.

(b)      The Indenture Trustee shall assume that any amount remitted to it in
respect of the Trust Estate is to be deposited into the Collection Account
pursuant to Section 3.2(a) hereof unless a Responsible Officer of the Indenture
Trustee receives written instructions from the Servicer to the contrary.

(c)      None of the parties hereto shall have any right of set-off with respect
to any Trust Account or any investment therein.

(d)      So long as no Event of Default shall have occurred and be continuing,
all or a portion of the amounts in any Trust Account (other than the Lockbox
Account and the Credit Card Account) shall be invested and reinvested by the
Indenture Trustee pursuant to an Issuer Order in one or more Eligible
Investments. Subject to the restrictions on the maturity of investments set
forth in Section 3.1(f) hereof, each such Issuer Order may authorize the
Indenture Trustee to make the specific Eligible Investments set forth therein,
to make Eligible Investments from time to time consistent with the general
instructions set forth therein, in each case, in such amounts as such Issuer
Order may specify. Until an Issuer Order to the contrary is delivered, the
Indenture Trustee shall make the Eligible Investments set forth in Exhibit A to
the Administration Agreement.

 

14

--------------------------------------------------------------------------------



(e)      In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash or (ii) an Event of
Default shall be continuing, the Indenture Trustee shall promptly invest and
reinvest the funds then in the designated Trust Account to the fullest extent
practicable in those obligations or securities described in clause (e) of the
definition of “Eligible Investments”. All investments made by the Indenture
Trustee shall mature no later than the maturity date therefor permitted by
Section 3.1(f) hereof.

(f)       No investment of any amount held in any Trust Account shall mature
later than the Business Day immediately preceding the Payment Date which is
scheduled to occur immediately following the date of investment. All income or
other gains (net of losses) from the investment of moneys deposited in any Trust
Account shall be deposited by the Indenture Trustee in such account immediately
upon receipt.

(g)      Subject to Section 3.1(d) hereof, any investment of any funds in any
Trust Account shall be made under the following terms and conditions:

(i)        each such investment shall be made or transferred in the name of the
Indenture Trustee, in each case in such manner as shall be necessary to maintain
the identity of such investments as assets of the Trust Estate; and

(ii)       any certificate or other instrument evidencing such investment shall
be delivered directly to the Indenture Trustee, and the Indenture Trustee shall
have sole possession of such instrument, and all income on such investment.

(h)      The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Trust Account resulting from losses on investments made
or transferred in accordance with the provisions of this Section 3.1 including,
but not limited to, losses resulting from the sale or depreciation in the market
value of such investments (but the institution serving as Indenture Trustee
shall at all times remain liable for its own obligations, if any, constituting
part of such investments). The Indenture Trustee shall not be liable for any
investment or liquidation of an investment made by it in accordance with this
Section 3.1 on the grounds that it could have made a more favorable investment
or a more favorable selection for sale of an investment.

 

SECTION 3.2.

Establishment and Administration of the Trust Accounts.

 

15

--------------------------------------------------------------------------------



(a)      Collection Account. The Issuer hereby directs and the Indenture Trustee
hereby agrees to cause to be established and maintained an account (the
“Collection Account”) for the benefit of the Noteholders. The Collection Account
shall be an Eligible Bank Account initially established at the corporate trust
department of the Indenture Trustee, bearing the following designation “BXG
Receivables Note Trust 2010-A, Timeshare Loan-Backed Notes, Series 2010-A —
Collection Account, U.S. Bank National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Collection Account and in all proceeds thereof. The Collection
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders as their interests appear in the Trust
Estate. If, at any time, the Collection Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two Business Days establish a new
Collection Account (which if not maintained by the Indenture Trustee is subject
to an account control agreement satisfactory to the Indenture Trustee) which
shall be an Eligible Bank Account, transfer any cash and/or any investments to
such new Collection Account, and from the date such new Collection Account is
established, it shall be the “Collection Account”. The Indenture Trustee agrees
to immediately deposit any amounts received by it into the Collection Account.
Amounts on deposit in the Collection Account shall be invested in accordance
with Section 3.1 hereof. Withdrawals and payments from the Collection Account
will be made on each Payment Date as provided in Section 3.4 or Section 6.6
hereof, as applicable. The Indenture Trustee, at the written direction of the
Servicer, shall withdraw (no more than once per calendar week) from the
Collection Account and return to the Servicer or as directed by the Servicer,
any amounts which (i) were mistakenly deposited in the Collection Account,
including, without limitation, amounts representing Misdirected Deposits or (ii)
represent Additional Servicing Compensation. The Indenture Trustee may
conclusively rely on such written direction.

(b)      General Reserve Account. The Issuer hereby directs and the Indenture
Trustee hereby agrees to cause to be established and maintained an account (the
“General Reserve Account”) for the benefit of the Noteholders. On the Closing
Date, the Indenture Trustee shall deposit, from the proceeds from the sale of
the Notes, an amount equal to the General Reserve Account Initial Deposit. The
General Reserve Account shall be an Eligible Bank Account initially established
at the corporate trust department of the Indenture Trustee, bearing the
following designation “BXG Receivables Note Trust 2010-A, Timeshare Loan-Backed
Notes, Series 2010-A — General Reserve Account, U.S. Bank National Association,
as Indenture Trustee for the benefit of the Noteholders”. The Indenture Trustee
on behalf of the Noteholders shall possess all right, title and interest in all
funds on deposit from time to time in the General Reserve Account and in all
proceeds thereof. The General Reserve Account shall be under the sole dominion
and control of the Indenture Trustee for the benefit of the Noteholders as their
interests appear in the Trust Estate. If, at any time, the General Reserve
Account ceases to be an Eligible Bank Account, the Indenture Trustee shall
within two Business Days establish a new General Reserve Account (which if not
maintained by the Indenture Trustee is subject to an account control agreement
satisfactory to the Indenture Trustee) which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new General Reserve Account and
from the date such new General Reserve Account is established, it shall be the
“General Reserve Account”. Amounts on deposit in the General Reserve Account
shall be invested in accordance with Section 3.1 hereof. Deposits to the General
Reserve Account shall be made in accordance with Section 3.4 hereof. Withdrawals
and payments from the General Reserve Account shall be made in the following
manner:

 

16

--------------------------------------------------------------------------------



(i)        Withdrawals. Subject to Sections 3.2(b)(ii) and (iii) hereof, if on
any Payment Date, Available Funds (without giving effect to any deposit from the
General Reserve Account) would be insufficient to pay any portion of the
Required Payments on such Payment Date, the Indenture Trustee shall, based on
the Monthly Servicer Report, withdraw from the General Reserve Account an amount
equal to the lesser of such insufficiency and the amount on deposit in the
General Reserve Account and deposit such amount in the Collection Account.

(ii)       Trigger Event or Sequential Pay Event. Upon the occurrence of a
Trigger Event or Sequential Pay Event, the Indenture Trustee shall withdraw all
amounts on deposit in the General Reserve Account and shall deposit such amounts
to the Collection Account for distribution in accordance with Section 3.4 or
Section 6.6 hereof, as applicable.

(iii)      Stated Maturity or Payment in Full. On the earlier to occur of the
Stated Maturity and the Payment Date on which the Outstanding Note Balance of
all Classes of Notes will be reduced to zero, the Indenture Trustee shall
withdraw all amounts on deposit in the General Reserve Account and shall deposit
such amounts in the Collection Account for distribution in accordance with
Section 3.4 or Section 6.6 hereof, as applicable.

(iv)      Amounts in Excess of General Reserve Account Required Balance. If
amounts on deposit in the General Reserve Account are greater than the General
Reserve Account Required Balance (after giving effect to all other distributions
and disbursements on such Payment Date), the Indenture Trustee shall, based on
the Monthly Servicer Report, withdraw funds in excess of the General Reserve
Account Required Balance from the General Reserve Account and disburse such
amounts to the Certificate Distribution Account to be distributed in accordance
with the Trust Agreement.

(c)      Prefunding Account. The Issuer hereby directs and the Indenture Trustee
hereby agrees to cause to be established and maintained an account (the
“Prefunding Account”) for the benefit of the Noteholders. On the Closing Date,
the Issuer shall cause the Indenture Trustee to deposit into the Prefunding
Account an amount equal to the Prefunding Amount Initial Deposit. The Prefunding
Account shall be an Eligible Bank Account initially established at the corporate
trust department of the Indenture Trustee, bearing the following designation
“BXG Receivables Note Trust 2010-A, Timeshare Loan-Backed Notes, Series 2010-A —
Prefunding Account, U.S. Bank National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Prefunding Account and in all proceeds thereof. The Prefunding
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders as their interests appear in the Trust
Estate. If, at any time, the Prefunding Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two Business Days establish a new
Prefunding Account (which if not maintained by the Indenture Trustee is subject
to an account control agreement satisfactory to the Indenture Trustee) which
shall be an Eligible Bank Account, transfer any cash and/or any investments to
such new Prefunding Account and from the date such new Prefunding Account is
established, it shall be the “Prefunding Account”. Amounts on deposit in the
Prefunding Account shall be invested in accordance with Section 3.1 hereof.
Withdrawals and payments from the Prefunding Account shall be made in the
following manner:

 

17

--------------------------------------------------------------------------------



(i)        Prefunding Period. At or before 9:00 A.M. New York City time, on each
Transfer Date for a transfer of Subsequent Timeshare Loans, (x) the Depositor
shall instruct the Indenture Trustee in writing to withdraw the cash portion of
the purchase price from the Prefunding Account which is an amount equal to
85.25% of the Cut-Off Date Loan Balance of the Subsequent Timeshare Loans
transferred to the Issuer and to be pledged to the Indenture Trustee as part of
the Trust Estate and (y) subject to satisfaction of the conditions specified in
Section 4.2 hereof, the Indenture Trustee shall distribute such amounts to the
Depositor.

(ii)       Prefunding Termination Date. On the Prefunding Termination Date, the
Indenture Trustee shall deposit all amounts remaining in the Prefunding Account
into the Collection Account and such amounts will be distributed on the
following Payment Date as a distribution of principal in accordance with Section
3.4 hereof.

(iii)      Investment Earnings. On each Determination Date during the Prefunding
Period, the Indenture Trustee shall withdraw all investment earnings on deposits
in the Prefunding Account and deposit such amount into the Capitalized Interest
Account.

(d)      Capitalized Interest Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “Capitalized Interest Account”) for the benefit of the Noteholders.
On the Closing Date, the Issuer shall cause the Indenture Trustee to deposit
into the Capitalized Interest Account an amount equal to the Capitalized
Interest Account Initial Deposit. The Capitalized Interest Account shall be an
Eligible Bank Account initially established at the corporate trust department of
the Indenture Trustee, bearing the following designation “BXG Receivables Note
Trust 2010-A, Timeshare Loan-Backed Notes, Series 2010-A — Capitalized Interest
Account, U.S. Bank National Association, as Indenture Trustee for the benefit of
the Noteholders”. The Indenture Trustee on behalf of the Noteholders shall
possess all right, title and interest in all funds on deposit from time to time
in the Capitalized Interest Account and in all proceeds thereof. The Capitalized
Interest Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Noteholders as their interests appear in the
Trust Estate. If, at any time, the Capitalized Interest Account ceases to be an
Eligible Bank Account, the Indenture Trustee shall within two Business Days
establish a new Capitalized Interest Account (which if not maintained by the
Indenture Trustee is subject to an account control agreement satisfactory to the
Indenture Trustee) which shall be an Eligible Bank Account, transfer any cash
and/or any investments to such new Capitalized Interest Account and from the
date such new Capitalized Interest Account is established, it shall be the
“Capitalized Interest Account”. Amounts on deposit in the Capitalized Interest
Account shall be invested in accordance with Section 3.1 hereof. Withdrawals and
payments from the Capitalized Interest Account will be made on each Payment Date
as follows:

 

18

--------------------------------------------------------------------------------



(i)        Prefunding Period. On or before the Payment Date until the Payment
Date on or immediately following the Prefunding Termination Date, the Indenture
Trustee shall, based on the Monthly Servicer Report, withdraw, to the extent
available, from the Capitalized Interest Account for deposit into the Collection
Account, an amount equal to the Capitalized Interest Requirement. Amounts in the
Capitalized Interest Account shall be withdrawn solely to pay such amounts and
shall not be available to the Noteholders or the Indenture Trustee for any other
purpose.

(ii)       Prefunding Termination Date. Any amounts on deposit in the
Capitalized Interest Account on the Payment Date on or immediately following the
Prefunding Termination Date (after giving effect to all required transfers from
the Capitalized Interest Account to the Collection Account on such Payment Date)
shall be withdrawn and paid to the Certificate Distribution Account for
distribution in accordance with the Trust Agreement.

(e)    Force Majeure Loan Reserve Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “Force Majeure Loan Reserve Account”) for the benefit of the
Noteholders. The Force Majeure Loan Reserve Account shall be an Eligible Bank
Account initially established at the Corporate Trust Office of the Indenture
Trustee, bearing the following designation “BXG Receivables Note Trust 2010-A,
Timeshare Loan-Backed Notes, Series 2010-A – Force Majeure Loan Reserve Account,
U.S. Bank National Association, as Indenture Trustee for the benefit of the
Noteholders”. The Indenture Trustee on behalf of the Noteholders shall possess
all right, title and interest in all funds on deposit from time to time in the
Force Majeure Loan Reserve Account and in all proceeds thereof. The Force
Majeure Loan Reserve Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders as their interests appear
in the Trust Estate. If, at any time, the Force Majeure Loan Reserve Account
ceases to be an Eligible Bank Account, the Indenture Trustee shall within two
Business Days establish a new Force Majeure Loan Reserve Account (which if not
maintained by the Indenture Trustee is subject to an account control agreement
satisfactory to the Indenture Trustee) which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new Force Majeure Loan Reserve
Account and from the date such new Force Majeure Loan Reserve Account is
established, it shall be the “Force Majeure Loan Reserve Account.” Amounts on
deposit in the Force Majeure Loan Reserve Account shall be invested in
accordance with Section 3.1 hereof. Deposits to the Force Majeure Loan Reserve
Account shall be made in accordance with Section 3.4(a) hereof such that the
amount on deposit therein, if any, is equal to the Force Majeure Required
Reserve Amount. Withdrawals and payments from the Force Majeure Loan Reserve
Account shall be made in the following manner:

(i)        Withdrawals for Deposit into Collection Account. On each Payment
Date, if a Post Grace Period Force Majeure Loan becomes a Defaulted Timeshare
Loan (unless such Defaulted Timeshare Loan has been repurchased or substituted
by the Club Originator), the Indenture Trustee shall, based on the Monthly
Servicer Report, withdraw from the Force Majeure Loan Reserve Account and
deposit into the Collection Account an amount equal to the lesser of (A) such
Timeshare Loan’s outstanding Loan Balance on such date and (B) the amount on
deposit in the Force Majeure Loan Reserve Account.

 

19

--------------------------------------------------------------------------------



(ii)       Withdrawals for Distribution to Owner. On each Payment Date, if a
Post Grace Period Force Majeure Loan ceases to be a Post Grace Period Force
Majeure Loan as a result of either (A) the related Obligor having made at least
two consecutive current payments or (B) such Post Grace Period Force Majeure
Loan becoming a Defaulted Timeshare Loan for which the Seller has repurchased or
substituted such Defaulted Timeshare Loan, then the Indenture Trustee shall,
based on the Monthly Servicer Report, distribute to the owners of the beneficial
interest in the Issuer, an amount from the Force Majeure Loan Reserve Account
equal to the lesser of (A) such Timeshare Loan’s outstanding Loan Balance on
such date and (B) the amount on deposit in the Force Majeure Loan Reserve
Account.

 

SECTION 3.3.

Reserved.

 

SECTION 3.4.

Distributions.

(a)      On each Payment Date, so long as no Sequential Pay Event has occurred,
to the extent of Available Funds and based on the Monthly Servicer Report, the
Indenture Trustee shall withdraw funds from the Collection Account to make the
following disbursements and distributions to the following parties, in the
following order of priority:

(i)        to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued
and unpaid Indenture Trustee Fees with respect to prior Payment Dates, and any
extraordinary out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date and no more than a cumulative total of $100,000 for Servicer
Termination Costs) incurred and not reimbursed in connection with its
obligations and duties under this Indenture;

(ii)       to the Owner Trustee, the Owner Trustee Fee, if due, plus any accrued
and unpaid Owner Trustee Fees with respect to prior Payment Dates;

(iii)      to the Administrator, the Administrator Fee, plus any accrued and
unpaid Administrator Fees with respect to prior Payment Dates;

(iv)      to the Custodian, the Custodian Fee, plus any accrued and unpaid
Custodian Fees with respect to prior Payment Dates;

(v)       to the Lockbox Bank, the Lockbox Fee, plus any accrued and unpaid
Lockbox Fees with respect to prior Payment Dates;

(vi)      to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates;

(vii)     to the Backup Servicer, the Backup Servicing Fee, plus any accrued and
unpaid Backup Servicing Fees with respect to prior Payment Dates (less any
amounts received from the Indenture Trustee, as successor Servicer);

 

20

--------------------------------------------------------------------------------



(viii)    to the Class A Noteholders, the Class A Interest Distribution Amount;

(ix)      to the Class B Noteholders, the Class B Interest Distribution Amount;

(x)       if a Trigger Event shall have occurred and is continuing, to (a) the
Class A Noteholders, all remaining Available Funds until the Outstanding Note
Balance of the Class A Notes is reduced to zero, and then (b) the Class B
Noteholders, all remaining Available Funds until the Outstanding Note Balance of
the Class B Notes is reduced to zero;

(xi)      to the Class A Noteholders, the Class A Principal Distribution Amount;

(xii)     to the Class B Noteholders, the Class B Principal Distribution Amount;

(xiii)    to the General Reserve Account, all remaining Available Funds until
the amounts on deposit in the General Reserve Account shall be equal to the
General Reserve Account Required Balance;

(xiv)    to (a) the Class A Noteholders and (b) the Class B Noteholders, pari
passu and pro rata, the Principal Advance Reduction Amount;

(xv)     if a Lockout Event shall have occurred and is continuing, to (a) the
Class A Noteholders and (b) the Class B Noteholders, pari passu and pro rata,
all remaining Available Funds;

(xvi)    to the Class B Noteholders, the Deferred Interest Amount for such
Class, if any;

(xvii)   to the Force Majeure Loan Reserve Account, all remaining amounts until
the amounts on deposit in the Force Majeure Loan Reserve Account shall equal the
Force Majeure Required Reserve Amount;

(xviii)  to the Indenture Trustee, any extraordinary out-of-pocket expenses of
the Indenture Trustee not paid in accordance with (i) above; and

(xix)    any remaining Available Funds, to the Certificate Distribution Account
for distribution pursuant to the Trust Agreement.

(b)      On and after the Assumption Date, the Indenture Trustee, as successor
Servicer, shall pay the Backup Servicing Fee from amounts received in respect of
the Servicing Fee.

(c)      Upon the occurrence of a Sequential Pay Event, distributions shall be
made in accordance with Section 6.6 hereof.

 

21

--------------------------------------------------------------------------------



 

SECTION 3.5.

Reports to Noteholders.

On each Payment Date, the Indenture Trustee shall account to the Initial
Purchaser, each Noteholder, each Note Owner and to the Rating Agency the portion
of payments then being made which represents principal and the amount which
represents interest, and shall contemporaneously advise the Issuer of all such
payments. The Indenture Trustee shall satisfy its obligations under this Section
3.5 by making available electronically the Monthly Servicer Report to the
Initial Purchaser, the Noteholders, the Rating Agency and the Issuer; provided,
however, the Indenture Trustee shall have no obligation to provide such
information described in this Section 3.5 until it has received the requisite
information from the Issuer or the Servicer. On or before the fifth day prior to
the final Payment Date with respect to any Class, the Indenture Trustee shall
send notice of such Payment Date to the Rating Agency, the Initial Purchaser and
the Noteholders of such Class. Such notice shall include a statement that if
such Notes are paid in full on the final Payment Date, interest shall cease to
accrue as of the day immediately preceding such final Payment Date. In addition,
the Indenture Trustee shall deliver to the Note Owners, all notices, compliance
reports and other certificates delivered by the Servicer or the Issuer pursuant
to this Indenture. At a Note Owner’s request, the Indenture Trustee agrees to
provide such Note Owner an accounting of balances in the General Reserve
Account.

The Indenture Trustee shall make available to the Noteholders, Note Owners and
the Rating Agency, via the Indenture Trustee’s internet website, the Monthly
Servicer Report available each month and, with the consent or at the direction
of the Issuer, such other information regarding the Notes and/or the Timeshare
Loans as the Indenture Trustee may have in its possession, but only with the use
of a password provided by the Indenture Trustee or its agent to such Person upon
receipt by the Indenture Trustee from such Person of a certification in the form
of Exhibit F; provided, however, that the Indenture Trustee or its agent shall
provide such password to the parties to this Indenture and the Rating Agency
without requiring such certification. The Indenture Trustee will make no
representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.

The Indenture Trustee’s internet website shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer, the
Noteholders and the Rating Agency. For assistance with this service, Noteholders
may call the customer service desk at (800) 934-6802. In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.

The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Indenture Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes.

Annually (and more often, if required by applicable law), the Indenture Trustee
shall distribute to the Noteholders any Form 1099 or similar information returns
required by applicable tax law to be distributed to the Noteholders. The Paying
Agent shall prepare or cause to be prepared all such forms and returns for
distribution by the Indenture Trustee to the Noteholders.

 

22

--------------------------------------------------------------------------------



 

SECTION 3.6.

Note Balance Write-Down Amounts.

The Note Balance Write-Down Amount, if any, on each Payment Date shall only be
applied to the Adjusted Note Balance of the Class B Notes immediately following
the distribution of Available Funds until the Adjusted Note Balance of the Class
B Notes is reduced to zero. The application of the Note Balance Write-Down
Amount to the Class B Notes shall not reduce such Class’ entitlement to unpaid
Principal Distribution Amounts.

 

SECTION 3.7.

Withholding Taxes.

The Indenture Trustee, on behalf of the Issuer, shall comply with all
requirements of the Code and applicable Treasury Regulations and applicable
state and local law with respect to the withholding from any distributions made
by it to any Noteholder of any applicable withholding taxes imposed thereon and
with respect to any applicable reporting requirements in connection therewith.

ARTICLE IV.

 

THE TRUST ESTATE

 

SECTION 4.1.

Acceptance by Indenture Trustee.

(a)      Concurrently with the execution and delivery of this Indenture, the
Indenture Trustee does hereby acknowledge and accept the conveyance by the
Issuer of the assets constituting the Trust Estate. The Indenture Trustee shall
hold the Trust Estate in trust for the benefit of the Noteholders, subject to
the terms and provisions hereof. In connection with the conveyance of the Trust
Estate to the Indenture Trustee, the Issuer has delivered or has caused the
Depositor to deliver (i) to the Custodian, the Timeshare Loan Files and (ii) to
the Servicer, the Timeshare Loan Servicing Files, for each Initial Timeshare
Loan conveyed on the Closing Date. With respect to each Transfer Date and in
accordance with the Custodial Agreement, the Issuer will deliver or cause to be
delivered (i) to the Custodian, the Timeshare Loan Files, and (ii) to the
Servicer, the Timeshare Loan Servicing Files, for each Subsequent Timeshare Loan
or Qualified Substitute Timeshare Loan to be conveyed on such Transfer Date.

(b)      The Indenture Trustee shall perform its duties under this Section 4.1
and hereunder on behalf of the Trust Estate and for the benefit of the
Noteholders in accordance with the terms of this Indenture and applicable law
and, in each case, taking into account its other obligations hereunder, but
without regard to:

(i)        any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;

(ii)       the ownership of any Note by the Indenture Trustee or any Affiliate
of the Indenture Trustee;

 

23

--------------------------------------------------------------------------------



(iii)      the Indenture Trustee’s right to receive compensation for its
services hereunder or with respect to any particular transaction; or

(iv)      the ownership, or holding in trust for others, by the Indenture
Trustee of any other assets or property.

 

SECTION 4.2.

Subsequent Timeshare Loans.

With respect to Subsequent Timeshare Loans, on each Transfer Date during the
Prefunding Period, subject to the satisfaction of the following conditions and
the requirements of Section 4.3 hereof, and in consideration of the Indenture
Trustee’s delivery on such Transfer Date to or upon the order of the Depositor
of the Timeshare Loan Acquisition Price, the Depositor shall sell, transfer,
assign, set over and otherwise convey without recourse to the Issuer, all right,
title and interest of the Depositor in and to each Subsequent Timeshare Loan and
the Issuer shall Grant such Subsequent Timeshare Loans to the Indenture Trustee
for the benefit of the Noteholders. Prior to the acceptance by the Indenture
Trustee of any Subsequent Timeshare Loan or the release of any funds therefor,
the following conditions must be satisfied on or prior to the related Transfer
Date:

(a)      the Depositor shall have provided the Indenture Trustee with a notice
of a subsequent transfer of Subsequent Timeshare Loans (a “Subsequent Transfer
Notice”), a form of which is attached hereto as Exhibit J which notice shall be
given not less than one Business Day prior to such Transfer Date;

(b)      the Issuer shall have deposited or caused to be deposited in the
Collection Account all principal and interest collected after the related
Cut-Off Date in respect of such Subsequent Timeshare Loan;

(c)      no Event of Default has occurred and is continuing and no such event
would result from the conveyance of such Subsequent Timeshare Loan to the
Indenture Trustee;

(d)      the Custodian shall have received the Timeshare Loan Files related to
such Subsequent Timeshare Loans and shall have given the Indenture Trustee a
written certification and receipt in accordance with the Custodial Agreement;

(e)      the Servicer shall have received the Timeshare Loan Servicing Files
related to such Subsequent Timeshare Loans;

(f)       the Indenture Trustee shall have received the certification required
to be delivered by the Depositor in Section 4.3 hereof; and

(g)      no Responsible Officer of the Indenture Trustee has Knowledge or has
actually received notice that any conditions to such transfer (including the
requirements in Section 4.3 hereof) have not been fulfilled and the Indenture
Trustee shall have received such other documents, opinions, certificates and
instruments as the Indenture Trustee may request.

 

24

--------------------------------------------------------------------------------



 

SECTION 4.3.

Criteria for Subsequent Timeshare Loans.

No Subsequent Timeshare Loan shall be accepted as part of the Trust Estate on
any Transfer Date unless the Indenture Trustee shall have received a
certification from the Depositor that (i) the Depositor, as of such Transfer
Date, has restated each of the representations and warranties contained in
Section 5(a) of the Sale Agreement, (ii) each of the conditions in Section 4.2
above has been satisfied, (iii) after the purchase of all Subsequent Timeshare
Loans, (A) the weighted average interest rate on all Subsequent Timeshare Loans
shall be greater than 15.75%, (B) the weighted average months of age on all
Timeshare Loans shall be greater than 19 months, (C) the percentage of Timeshare
Loans related to Units at Bluegreen Club Resorts shall not be 1% less than such
percentage on the Closing Date and (D) the percentage of Timeshare Loans related
to a Resort as a percentage of all Timeshare Loans does not vary from such
percentage on the Closing Date by more than 7%, and (iv) with respect to each
Subsequent Timeshare Loan being conveyed on such Transfer Date (a) such
Subsequent Timeshare Loan is an Eligible Timeshare Loan as of the Transfer Date,
(b) each Subsequent Timeshare Loan was not selected by the related Seller in a
manner that such Seller, in its reasonable business judgment, believes to be
materially adverse to the interests of the Noteholders; provided, that it is
acknowledged by the parties hereto that the certification in this clause (b) is
not intended and shall not be construed as a guaranty of the performance of such
Subsequent Timeshare Loans, and that such Subsequent Timeshare Loans may perform
differently than other timeshare loans originated by the related Originator or
other Affiliates of the related Seller, (c) each Subsequent Timeshare Loan does
not have a stated maturity later than March 2021, (d) the related Obligor has
made at least one payment in respect of such Subsequent Timeshare Loan and (e)
the weighted average FICO® score of all Subsequent Timeshare Loans must be
greater than 715.

 

SECTION 4.4.

Grant of Security Interest; Tax Treatment.

(a)      The conveyance by the Issuer of the Timeshare Loans to the Indenture
Trustee shall not constitute and is not intended to result in an assumption by
the Indenture Trustee or any Noteholder of any obligation of the Issuer or the
Servicer to the Obligors, the insurers under any insurance policies, or any
other Person in connection with the Timeshare Loans.

(b)      It is the intention of the parties hereto that, with respect to all
taxes, the Notes will be treated as indebtedness to the Noteholders secured by
the Timeshare Loans (the “Intended Tax Characterization”). The provisions of
this Indenture shall be construed in furtherance of the Intended Tax
Characterization. Each of the Issuer, the Servicer, the Indenture Trustee, the
Club Trustee and the Backup Servicer by entering into this Indenture, and each
Noteholder by the purchase of a Note, agree to (i) treat the Notes as
indebtedness to the Noteholders secured by the Timeshare Loans and (ii) to
report all payments and transactions with respect to the Notes for purposes of
all taxes in a manner consistent with the Intended Tax Characterization, unless
otherwise required by applicable law.

(c)      None of the Issuer, the Servicer, the Club Trustee or the Backup
Servicer shall take any action inconsistent with the Indenture Trustee’s
interest in the Timeshare Loans and each such party shall indicate or shall
cause to be indicated in its books and records held on its behalf that each
Timeshare Loan constituting the Trust Estate has been assigned to the Indenture
Trustee on behalf of the Noteholders.

 

25

--------------------------------------------------------------------------------



 

SECTION 4.5.

Further Action Evidencing Assignments.

(a)      The Issuer and the Indenture Trustee each agrees that, from time to
time, it will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or appropriate, or
that the Noteholders representing at least 66-2/3% of the Adjusted Note Balance
of each Class of Notes may reasonably request, in order to perfect, protect or
more fully evidence the security interest in the Timeshare Loans or to enable
the Indenture Trustee to exercise or enforce any of its rights hereunder.
Without limiting the generality of the foregoing, the Issuer will, without the
necessity of a request and upon the request of the Indenture Trustee, execute
and file or record (or cause to be executed and filed or recorded) such
Assignments of Mortgage, financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate to create and maintain in the Indenture Trustee a first
priority perfected security interest, at all times, in the Trust Estate,
including, without limitation, recording and filing UCC-1 financing statements,
amendments or continuation statements prior to the effective date of any change
of the name, identity or structure or relocation of its chief executive office
or its jurisdiction of formation or any change that would or could affect the
perfection pursuant to any financing statement or continuation statement or
assignment previously filed or make any UCC-1 financing statement or
continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least 30 Business Days prior notice
of the expected occurrence of any such circumstance). The Issuer shall promptly
deliver to the Indenture Trustee file-stamped copies of any such filings.

(b)      (i) The Issuer hereby grants to each of the Servicer and the Indenture
Trustee a power of attorney to execute, file and record all documents including,
but not limited to, Assignments of Mortgage, UCC-1 financing statements,
amendments or continuation statements, on behalf of the Issuer as may be
necessary or desirable to effectuate the foregoing and (ii) the Servicer hereby
grants to the Indenture Trustee a power of attorney to execute, file and record
all documents on behalf of the Servicer as may be necessary or desirable to
effectuate the foregoing; provided, however, that such grant shall not create a
duty on the part of the Indenture Trustee or the Servicer to file, prepare,
record or monitor, or any responsibility for the contents or adequacy of, any
such documents.

 

SECTION 4.6.

Substitution and Repurchase of Timeshare Loans.

 

26

--------------------------------------------------------------------------------



(a)      Mandatory Substitution and Repurchase of Timeshare Loans for Breach of
Representation or Warranty. If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Depositor in the Sale Agreement were
incorrect at the time such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture, the Rating Agency, the Depositor and the
Club Originator. In the event any such representation or warranty of the
Depositor is incorrect and materially and adversely affects the value of a
Timeshare Loan or the interests of the Noteholders therein, then the Issuer and
the Indenture Trustee shall require the Depositor or, pursuant to its rights
under the Sale Agreement, the Club Originator, within 60 days after the date it
is first notified of, or otherwise obtains Knowledge of such breach, to
eliminate or otherwise cure in all material respects the circumstance or
condition which has caused such representation or warranty to be incorrect or if
the breach relates to a particular Timeshare Loan and is not cured in all
material respects (such Timeshare Loan, a “Defective Timeshare Loan”), either
(a) repurchase such Defective Timeshare Loan at the Repurchase Price or (b)
provide one or more Qualified Substitute Timeshare Loans and pay the related
Substitution Shortfall Amount, if any. The Indenture Trustee is hereby appointed
attorney-in-fact, which appointment is coupled with an interest and is therefore
irrevocable, to act on behalf and in the name of the Issuer to enforce the
Depositor’s repurchase or substitution obligations if the Depositor has not
complied with its repurchase or substitution obligations under the Sale
Agreement within 30 days after the end of the aforementioned 60-day period.

(b)      Optional Purchase or Substitution of Club Loans. Pursuant to the
Transfer Agreement and the Bluegreen Purchase Agreement, with respect to any
Original Club Loan, on any date, the Club Originator, as designee of the
Depositor, will (at its option), if the related Obligor has elected to effect
and the Club Originator has agreed to effect an Upgrade, (i) pay to the
Collection Account the Repurchase Price for such Original Club Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Original
Club Loan and pay the related Substitution Shortfall Amounts, if any; provided,
however, that the option to substitute one or more Qualified Substitute
Timeshare Loans for an Original Club Loan is limited on any date to (A) 20% of
the Aggregate Closing Date Collateral Balance, less (B) the aggregate Loan
Balances of Original Club Loans previously substituted by the Club Originator
pursuant to this Section 4.6(b) on prior Transfer Dates. The Club Originator, as
designee of the Depositor, shall deposit the related Repurchase Price and
Substitution Shortfall Amounts, if any, in the Collection Account as set forth
in Section 4.6(d) hereof. The Issuer acknowledges that the Club Originator has
agreed to use best efforts to exercise its substitution option with respect to
Original Club Loans prior to exercise of its repurchase option, and to the
extent that the Club Originator shall elect to substitute Qualified Substitute
Timeshare Loans for an Original Club Loan, the Club Originator shall use best
efforts to cause each such Qualified Substitute Timeshare Loan to be, in the
following order of priority, (i) the Upgrade Club Loan related to such Original
Club Loan and (ii) an Upgrade Club Loan unrelated to such Original Club Loan.

(c)      Optional Purchase or Substitution of Defaulted Timeshare Loans.
Pursuant to the Transfer Agreement and the Bluegreen Purchase Agreement, with
respect to any Defaulted Timeshare Loans, on any date, the Club Originator, as
designee of the Depositor, shall have the option, but not the obligation, to
either (i) purchase the Defaulted Timeshare Loan at the Repurchase Price for
such Defaulted Timeshare Loan or (ii) substitute one or more Qualified
Substitute Timeshare Loans for such Defaulted Timeshare Loan and pay the related
Substitution Shortfall Amounts, if any; provided, however, that the option to
repurchase a Defaulted Timeshare Loan or to substitute one or more Qualified
Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited on any date
to the Optional Purchase Limit and the Optional Substitution Limit,
respectively. The Club Originator, as designee of the Depositor, shall Purchase
or substitute Defaulted Timeshare Loans as provided herein and the Club
Originator shall deposit the related Repurchase Price and Substitution Shortfall
Amounts, if any, in the Collection Account as set forth in Section 4.6(d)
hereof. The Club Originator, may irrevocably waive the Club Originator’s option
to purchase or substitute a Defaulted Timeshare Loan by delivering or causing to
be delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit G
attached hereto.

 

27

--------------------------------------------------------------------------------



(d)      Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Issuer and the Indenture Trustee shall direct that the Depositor remit or cause
to be remitted all amounts in respect of Repurchase Prices and Substitution
Shortfall Amounts payable during the related Due Period in immediately available
funds to the Indenture Trustee on the Transfer Date for deposit in the
Collection Account.

(e)      Schedule of Timeshare Loans. The Issuer and Indenture Trustee shall
direct the Depositor to provide or cause to be provided to the Indenture Trustee
on any date on which a Timeshare Loan is purchased, repurchased or substituted
with an electronic supplement to the Schedule of Timeshare Loans reflecting the
removal and/or substitution of Timeshare Loans and subjecting any Qualified
Substitute Timeshare Loans to the provisions thereof.

(f)       Officer’s Certificate. No substitution of a Timeshare Loan shall be
effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate from the Club Originator indicating that (i) the new
Timeshare Loan meets all the criteria of the definition of “Qualified Substitute
Timeshare Loan”, (ii) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loan have been delivered to the Custodian or shall be delivered within
five Business Days, and (iii) the Timeshare Loan Servicing Files for such
Qualified Substitute Timeshare Loan have been delivered to the Servicer.

(g)      Qualified Substitute Timeshare Loans. Within five Business Days after a
Transfer Date, the Issuer and the Indenture Trustee shall direct the Depositor
to deliver or cause the delivery of the Timeshare Loan Files of the related
Qualified Substitute Timeshare Loans to the Custodian in accordance with the
provisions of this Indenture and the Custodial Agreement.

 

SECTION 4.7.

Release of Lien.

(a)      The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan purchased, repurchased or substituted under
Section 4.6 hereof, (i) upon satisfaction of each of the applicable provisions
of Section 4.6 hereof, (ii) in the case of any purchase or repurchase, after a
payment by the Depositor of the Repurchase Price of the related Timeshare Loan,
and (iii) in the case of any substitution, after payment by the Depositor of the
applicable Substitution Shortfall Amounts, if any, pursuant to Section 4.6
hereof.

(b)      The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan which has been paid in full.

 

28

--------------------------------------------------------------------------------



(c)      In addition, at the request of the Servicer, on any Payment Date if (i)
Available Funds are sufficient to pay the Required Payments, (ii) the amount on
deposit in the General Reserve Account is at least equal to the General Reserve
Account Required Balance, (iii) the amount on deposit in the Force Majeure Loan
Reserve Account is at least equal to the Force Majeure Required Reserve Amount,
(iv) no Event of Default has occurred and is continuing, (v) the Optional
Purchase Limit is greater than zero and (vi) the Aggregate Outstanding Note
Balance is not greater than the Principal Advance Rate Percentage times the sum
of the Aggregate Loan Balance and the Prefunding Loan Balance, the Indenture
Trustee shall release or shall consent to the release of Defaulted Timeshare
Loans that have not been purchased, repurchased or substituted under Section 4.6
hereof from the Lien of the Indenture, without additional payment.

(d)      In connection with (a), (b) and (c) above, the Issuer and Indenture
Trustee will execute and deliver such releases, endorsements and assignments as
are provided to it by the Depositor, in each case, without recourse,
representation or warranty, as shall be necessary to vest in the Depositor or
its designee, the legal and beneficial ownership of each Timeshare Loan being
released pursuant to this Section 4.7. The Servicer shall deliver a Request for
Release to the Custodian with respect to the related Timeshare Loan Files and
Timeshare Loan Servicing Files being released pursuant to this Section 4.7, and
such files shall be transferred to the Depositor or its designee.

 

SECTION 4.8.

Appointment of Custodian and Paying Agent.

(a)      The Indenture Trustee may appoint a custodian to hold all or a portion
of the Timeshare Loan Files as agent for the Indenture Trustee. Each custodian
shall be a depository institution supervised and regulated by a federal or state
banking authority, shall have combined capital and surplus of at least
$100,000,000, shall be qualified to do business in the jurisdiction in which it
holds any Timeshare Loan File and shall not be the Issuer or an Affiliate of the
Issuer. The initial Custodian shall be U.S. Bank National Association. The
Indenture Trustee shall not be responsible for paying the Custodian Fee or any
other amounts owed to the Custodian.

(b)      The Issuer hereby appoints the Indenture Trustee as a Paying Agent. The
Issuer may appoint other Paying Agents from time to time. Any such other Paying
Agent shall be appointed by Issuer Order with written notice thereof to the
Indenture Trustee. Any Paying Agent appointed by the Issuer shall be a Person
who would be eligible to be Indenture Trustee hereunder as provided in Section
7.7 hereof.

 

SECTION 4.9.

Sale of Timeshare Loans.

The parties hereto agree that none of the Timeshare Loans in the Trust Estate
may be sold or disposed of in any manner except as expressly provided for
herein.

 

29

--------------------------------------------------------------------------------



ARTICLE V.

 

SERVICING OF TIMESHARE LOANS

SECTION 5.1.          Appointment of Servicer and Backup Servicer; Servicing
Standard.

(a)      Subject to the terms and conditions herein, the Issuer and the
Indenture Trustee hereby appoint Bluegreen as the initial Servicer hereunder.
The Servicer shall service and administer the Timeshare Loans and perform all of
its duties hereunder in accordance with the Servicing Standard.

(b)      Subject to the terms and conditions herein and in the Backup Servicing
Agreement, the Issuer hereby appoints Concord Servicing Corporation to act as
the initial Backup Servicer hereunder. The Backup Servicer shall service and
administer the Timeshare Loans and perform all of its duties hereunder and under
the Backup Servicing Agreement in accordance with the Servicing Standard.

 

SECTION 5.2.

Payments on the Timeshare Loans.

(a)      The Servicer shall, in a manner consistent with the Servicing Standard,
collect all payments made under each Timeshare Loan and direct each applicable
Obligor to timely make all payments in respect of his or her Timeshare Loan to
the Lockbox Account maintained at the Lockbox Bank and, with respect to Credit
Card Timeshare Loans, direct each applicable credit card vendor to deposit all
payments in respect of such Credit Card Timeshare Loans to the Credit Card
Account (net of any Servicer Credit Card Processing Costs).

(b)      On the Closing Date, the Servicer shall cause to be deposited to the
Collection Account all amounts collected and received in respect of the Initial
Timeshare Loans after the Initial Cut-Off Date to the day preceding the Closing
Date (without deduction for any Liquidation Expenses).

(c)      Subject to subsection (d) below, the Indenture Trustee shall direct the
Lockbox Bank to remit all collections in respect of the Timeshare Loans on
deposit in the Lockbox Account (other than an amount equal to $20,000 that will
remain in the Lockbox Account for administrative purposes) to the Collection
Account on each Business Day via automated repetitive wire.

(d)      Liquidation Expenses shall be reimbursed as Additional Servicing
Compensation to the Servicer in accordance with Section 3.2(a) hereof. To the
extent that the Servicer has received any Liquidation Expenses as Additional
Servicing Compensation and shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account in accordance with Section 5.3(b) hereof.

(e)      The Servicer agrees that to the extent it receives any amounts in
respect of any insurance policies which are not payable to the Obligor or
otherwise necessary for the intended use, or any other collections relating to
the Trust Estate, it shall deposit such amounts to the Collection Account within
two Business Days of receipt thereof (unless otherwise expressly provided
herein).

 

30

--------------------------------------------------------------------------------



 

SECTION 5.3.

Duties and Responsibilities of the Servicer.

(a)      In addition to any other customary services which the Servicer may
perform or may be required to perform hereunder, the Servicer shall perform or
cause to be performed through sub-servicers, the following servicing and
collection activities in accordance with the Servicing Standard:

(i)        perform standard accounting services and general record keeping
services with respect to the Timeshare Loans;

(ii)       respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;

(iii)      keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;

(iv)      contact Obligors to effect collections and to discourage delinquencies
in the payment of amounts owed under the Timeshare Loans and doing so by any
lawful means;

(v)       report tax information to Obligors and taxing authorities to the
extent required by law;

(vi)      take such other action as may be necessary or appropriate in the
Servicer’s judgment (which shall be consistent with the Servicing Standard) for
the purpose of collecting and transferring to the Indenture Trustee for deposit
into the Collection Account all payments received by the Servicer or remitted to
the Lockbox Account or the Credit Card Account in respect of the Timeshare Loans
(except as otherwise expressly provided herein), and to carry out the duties and
obligations imposed upon the Servicer pursuant to the terms of this Indenture;

(vii)     arranging for Liquidations of Timeshare Properties related to
Defaulted Timeshare Loans and the remarketing of such Timeshare Properties as
provided in Section 5.3(a)(xiii) hereof;

(viii)    use reasonable best efforts to enforce the purchase and substitution
obligations of the Club Originator under the Transfer Agreement or the Bluegreen
Purchase Agreement with respect to breaches of representations and warranties
related to the Timeshare Loans;

 

31

--------------------------------------------------------------------------------



(ix)      refrain from modifying, waiving or amending the terms of any Timeshare
Loan; provided, however, the Servicer may modify, waive or amend a Timeshare
Loan for which a default on such Timeshare Loan has occurred or is imminent and
such modification, amendment or waiver will not (i) materially alter the
interest rate on or the principal balance of such Timeshare Loan, (ii) shorten
the final maturity of, lengthen the timing of payments of either principal or
interest, or any other terms of, such Timeshare Loan in any manner which would
have a material adverse affect on the Noteholders, (iii) adversely affect the
Timeshare Property underlying such Timeshare Loan or (iv) reduce materially the
likelihood that payments of interest and principal on such Timeshare Loan shall
be made when due; provided, further, the Servicer may grant a single extension
of the final maturity of a Timeshare Loan if the Servicer, in its reasonable
discretion determines that (A) such Timeshare Loan is in default or a default on
such Timeshare Loan is likely to occur in the foreseeable future and (B) the
value of such Timeshare Loan will be enhanced by such extension; provided,
further, the Servicer shall not be permitted to modify, waive or amend the terms
of any Timeshare Loan (other than a Force Majeure Loan) if the sum of the
Cut-Off Date Loan Balance of such Timeshare Loan and the Cut-Off Date Loan
Balances of all other Timeshare Loans (other than Force Majeure Loans) for which
the Servicer has modified, waived or amended the terms thereof since the Closing
Date exceeds 2% of the Aggregate Closing Date Collateral Balance; provided,
further, that the Servicer may determine that a Timeshare Loan is a Force
Majeure Loan and may defer loan payments in accordance with the Servicing
Standard, but in no event, more than 2 months, provided, that the Servicer may
not, without the approval of the Rating Agency, determine that a Timeshare Loan
is a Force Majeure Loan if such determination would cause the aggregate Loan
Balance of all Force Majeure Loans to exceed 5% of the Aggregate Loan Balance;

(x)       work with Obligors in connection with any transfer of ownership of a
Timeshare Property by an Obligor to another Person (to the extent permitted),
whereby the Servicer may, only if required by law, consent to the assumption by
such Person of the Timeshare Loan related to such Timeshare Property (to the
extent permitted); provided, however, in connection with any such assumption,
the rate of interest borne by, the maturity date of, the principal amount of,
the timing of payments of principal and interest in respect of, and all other
material terms of, the related Timeshare Loan shall not be changed other than as
permitted in (ix) above;

(xi)      to the extent that the Custodian Fees or the Lockbox Fees are, in the
Servicer’s reasonable business judgment, no longer commercially reasonable, use
commercially reasonable efforts to exercise its rights under the Custodial
Agreement or the Lockbox Agreement to replace the Custodian or Lockbox Bank, as
applicable. Any such successor shall be reasonably acceptable to the Indenture
Trustee;

(xii)     delivery of such information and data to the Backup Servicer as is
required under the Backup Servicing Agreement;

 

32

--------------------------------------------------------------------------------



(xiii)    in the event that a Defaulted Timeshare Loan is not or cannot be
released from the Lien of the Indenture pursuant to Section 4.7 hereof, the
Servicer shall, in accordance with the Servicing Standard and the Collection
Policy, promptly institute collection procedures, which may include, but is not
limited to, cancellation, termination or foreclosure proceedings or obtaining a
deed-in-lieu of foreclosure (each, a “Foreclosure Property”). Upon the Timeshare
Property becoming a Foreclosure Property, the Servicer shall cause the
Remarketing Agent to promptly attempt to remarket such Foreclosure Property in
accordance with and pursuant to the Remarketing Agreement. The Remarketing Fees
due under the Remarketing Agreement shall constitute Liquidation Expenses and
upon reimbursement to the Servicer shall be paid by the Servicer to the
Remarketing Agent.

(b)      The Servicer may not sell any of the Foreclosure Property that is an
asset of the Trust Estate except for or as specifically permitted by this
Indenture.

(c)      The Servicer shall, at least once each week, for each applicable Credit
Card Timeshare Loan, deposit to the Credit Card Account, the service charge
imposed by the applicable credit card vendor for processing the payment due from
the Obligor (such amount, the “Servicer Credit Card Processing Cost”) and shall
immediately cause all amounts on deposit therein to be transferred to the
Lockbox Account. With the written consent of 66-2/3% of the Adjusted Note
Balance of each Class of Notes, the Indenture Trustee shall cause the Lockbox
Bank to restrict the Servicer’s access and rights to the Credit Card Account,
and shall instruct the Indenture Trustee to instruct the Lockbox Bank to sweep
all amounts on deposit in the Credit Card Account to be transferred to the
Lockbox Account on a daily basis. The Servicer hereby agrees that if such
direction is given by the Noteholders, the Servicer shall not provide any
contrary instruction to the Lockbox Bank with respect to the Credit Card
Account.

(d)      For so long as Bluegreen or any of its Affiliates controls the Resorts,
the Servicer shall use commercially reasonable best efforts to cause the Club
Managing Entity to maintain or cause to maintain the Resorts in good repair,
working order and condition (ordinary wear and tear excepted).

(e)      For so long as Bluegreen or any of its Affiliates controls the Resorts,
the manager, the related management contract and any master marketing and sale
contract (if applicable) for each Resort at all times shall be reasonably
satisfactory to the Noteholders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes. For so long as Bluegreen or any of its
Affiliates controls the Timeshare Association for a Resort, and Bluegreen or an
Affiliate thereof is the manager, the related management contract and master
marketing and sale contract, if applicable, may be amended or modified in a
manner that reasonably may be determined to have a material adverse effect on
the Noteholders only with the prior written consent of the Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes, which consent shall not be unreasonably withheld or delayed.

 

33

--------------------------------------------------------------------------------



(f)       In the event any Lien (other than a Permitted Lien) attaches to any
Timeshare Loan or related collateral from any Person claiming from and through
Bluegreen or one of its Affiliates which materially adversely affects the
Issuer’s interest in such Timeshare Loan, Bluegreen shall, within the earlier to
occur of ten Business Days after such attachment or the respective lienholders’
action to foreclose on such lien, either (i) cause such Lien to be released of
record, (ii) provide the Indenture Trustee with a bond in accordance with the
applicable laws of the state in which the Timeshare Property is located, issued
by a corporate surety acceptable to the Indenture Trustee, in an amount and in
form reasonably acceptable to the Indenture Trustee or (iii) provide the
Indenture Trustee with such other security as the Indenture Trustee may
reasonably require.

(g)      The Servicer shall: (i) promptly notify the Indenture Trustee of (A)
any claim, action or proceeding which may be reasonably expected to have a
material adverse effect on the Trust Estate, or any material part thereof, and
(B) any action, suit, proceeding, order or injunction of which Servicer becomes
aware after the date hereof pending or threatened against or affecting Servicer
or any Affiliate which may be reasonably expected to have a material adverse
effect on the Trust Estate or the Servicer’s ability to service the same; (ii)
at the request of Indenture Trustee with respect to a claim or action or
proceeding which arises from or through the Servicer or one of its Affiliates,
appear in and defend, at Servicer’s expense, any such claim, action or
proceeding which would have a material adverse effect on the Timeshare Loans or
the Servicer’s ability to service the same; and (iii) comply in all respects,
and shall cause all Affiliates to comply in all respects, with the terms of any
orders imposed on such Person by any governmental authority the failure to
comply with which would have a material adverse effect on the Timeshare Loans or
the Servicer’s ability to service the same.

(h)      Except as contemplated by the Transaction Documents, the Servicer shall
not, and shall not permit the Club Managing Entity to, encumber, pledge or
otherwise grant a Lien or security interest in and to the Reservation System
(including, without limitation, all hardware, software and data in respect
thereof) and furthermore agrees, and shall cause the Club Managing Entity, to
use commercially reasonable efforts to keep the Reservation System operational,
not to dispose of the same and to allow the Club the use of, and access to, the
Reservation System in accordance with the terms of the Club Management
Agreement. Notwithstanding the foregoing, should the Club Managing Entity
determine that it is desirable to replace the existing hardware and software
related to the Reservation System, it will be allowed to enter into a lease or
finance arrangement in connection with the lease or purchase of such hardware
and software.

(i)       The Servicer shall comply in all material respects with the Collection
Policy in effect on the Closing Date (or, as amended from time to time with the
consent of the Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes) and with the terms of the Timeshare Loans.

 

SECTION 5.4.

Servicer Events of Default.

(a)      A “Servicer Event of Default” means, the occurrence and continuance of
any of the following events:

(i)        any failure by the Servicer to make any required payment, transfer or
deposit when due hereunder and the continuance of such default for a period of
two Business Days; provided, however, that the period within which the Servicer
shall make any required payment, transfer or deposit shall be extended to such
longer period as is appropriate in the event of a Force Majeure Delay, provided,
further, that such longer period shall not exceed seven Business Days;

 

34

--------------------------------------------------------------------------------



(ii)       any failure by the Servicer to provide any required report within
five Business Days of when such report is required to be delivered hereunder;
provided, however, that the period within which the Servicer shall provide any
report shall be extended to such longer period as is appropriate in the event of
a Force Majeure Delay, provided, further, that such longer period shall not
exceed ten Business Days;

(iii)      any failure by the Servicer to observe or perform in any material
respect any other covenant or agreement which has a material adverse effect on
the Noteholders and such failure is not remedied within 30 days (or, if the
Servicer shall have provided evidence satisfactory to the Indenture Trustee that
such covenant cannot be cured in the 30-day period and that it is diligently
pursuing a cure, 60 days), after the earlier of (x) the Servicer first acquiring
Knowledge thereof and (y) the Indenture Trustee’s giving written notice thereof
to the Servicer;

(iv)      any representation or warranty made by the Servicer in this Indenture
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and such breach is not remedied within 30 days (or, if the
Servicer shall have provided evidence satisfactory to the Indenture Trustee that
such breach cannot be cured in the 30-day period and that it is diligently
pursuing a cure, 60 days) after the earlier of (x) the Servicer first acquiring
Knowledge thereof and (y) the Indenture Trustee’s giving written notice thereof
to the Servicer;

(v)       the entry by a court having competent jurisdiction in respect of the
Servicer of (i) a decree or order for relief in respect of the Servicer in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree or order
adjudging the Servicer a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Servicer under any applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator,
or other similar official of the Servicer, or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days;

 

35

--------------------------------------------------------------------------------



(vi)      the commencement by the Servicer of a voluntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by either to the entry of a decree or
order for relief in respect of the Servicer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action; or

(vii)     a Trigger Event that remains uncured for three consecutive Due
Periods.

If any Servicer Event of Default shall have occurred and not been waived
hereunder or there shall have been a material default by the Servicer of a
material obligation of the Servicer for which (i) the Servicer has received
written notice of such default, (ii) such default has not been cured by the
Servicer or waived in writing and the period for cure has expired and (iii) such
default would result in a liability to the Servicer in excess of 5% of the
Servicer’s consolidated equity at such time as determined in accordance with
GAAP, the Indenture Trustee may, and upon notice from Noteholders representing
at least 66-2/3% of the Adjusted Note Balance of each Class of Notes shall,
terminate, on behalf of the Noteholders, by notice in writing to the Servicer,
all of the rights and obligations of the Servicer (other than any obligations of
the Servicer that, pursuant to the Transaction Documents, are intended to
survive termination), as Servicer under this Indenture. The Indenture Trustee
shall immediately give written notice of such termination to the Backup
Servicer.

Unless consented to by the Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes, the Issuer may not waive any
Servicer Event of Default.

(b)      Replacement of Servicer. From and after the receipt by the Servicer of
such written termination notice or the resignation of the Servicer pursuant to
Section 5.10 hereof, all authority and power of the Servicer under this
Indenture, whether with respect to the Timeshare Loans or otherwise, shall, pass
to and be vested in the Indenture Trustee, and the Indenture Trustee shall be
the successor Servicer hereunder and the duties and obligations of the Servicer
shall terminate. The Servicer shall perform such actions as are reasonably
necessary to assist the Indenture Trustee and the Backup Servicer in such
transfer. If the Servicer fails to undertake such action as is reasonably
necessary to effectuate such a transfer, the Indenture Trustee is hereby
authorized and empowered to execute and deliver, on behalf of and at the expense
of the Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do or accomplish all other acts or things reasonably
necessary to effect the purposes of such notice of termination. The Servicer
agrees that if it is terminated pursuant to this Section 5.4, it shall promptly
(and, in any event, no later than five Business Days subsequent to its receipt
of the notice of termination from the Indenture Trustee) provide the Indenture
Trustee, the Backup Servicer or their respective designees (with reasonable
costs being borne by the Servicer) with all documents and records (including,
without limitation, those in electronic form) reasonably requested by it to
enable the Indenture Trustee to assume the Servicer’s functions hereunder and
for the Backup Servicer to assume the functions required by the Backup Servicing
Agreement, and the Servicer shall cooperate with the Indenture Trustee in
effecting the termination of the Servicer’s responsibilities and rights
hereunder and the assumption by a successor of the Servicer’s obligations
hereunder, including, without limitation, the transfer within one Business Day
to the Indenture Trustee or its designee for administration by it of all cash
amounts which shall at the time or thereafter received by it with respect to the
Timeshare Loans (provided, however, that the Servicer shall continue to be
entitled to receive all amounts accrued or owing to it under this Indenture on
or prior to the date of such termination). The Indenture Trustee shall be
entitled to renegotiate the Servicing Fee; provided, however, no change to the
Servicing Fee may be made unless the Indenture Trustee shall have received the
written consent of Noteholders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes. Notwithstanding anything herein to the
contrary, in no event shall the Indenture Trustee or Bluegreen be liable for any
Servicing Fee or for any differential in the amount of the Servicing Fee paid
hereunder and the amount necessary to induce any successor Servicer to assume
the obligations of Servicer under this Indenture.

 

36

--------------------------------------------------------------------------------



The Indenture Trustee shall be entitled to be reimbursed by the Servicer, (or by
the Trust Estate to the extent set forth in Section 3.4(a)(i) or Section
6.6(a)(i) hereof) if the Servicer is unable to fulfill its obligations hereunder
for all Servicer Termination Costs.

The successor Servicer shall have (i) no liability with respect to any
obligation which was required to be performed by the terminated Servicer prior
to the date that the successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any repurchase obligations, if any, of the
Servicer, (iii) no obligation to pay any taxes required to be paid by the
Servicer, (iv) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.

Notwithstanding anything contained in this Indenture to the contrary, any
successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the prior Servicer relating to
the Timeshare Loans (collectively, the “Predecessor Servicer Work Product”),
without any audit or other examination thereof, and such successor Servicer
shall have no duty, responsibility, obligation or liability for the acts and
omissions of the prior Servicer. If any error, inaccuracy, omission or incorrect
or non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.

The Indenture Trustee may appoint an Affiliate as the successor Servicer and the
provisions of this Section 5.4(b) related to the Indenture Trustee shall apply
to such Affiliate.

 

37

--------------------------------------------------------------------------------



(c)      Any successor Servicer, including the Indenture Trustee, shall not be
deemed to be in default or to have breached its duties as successor Servicer
hereunder if the predecessor Servicer shall fail to deliver any required deposit
to the Collection Account or otherwise fail to cooperate with, or take any
actions required by such successor Servicer related to the transfer of servicing
hereunder.

(d)      Any successor Servicer appointed pursuant to this Indenture (i) as a
condition to any such appointment (other than the Indenture Trustee), shall be a
nationally recognized and licensed servicer of timeshare loan receivables that
(A) is actively servicing a portfolio of timeshare loans with an aggregate
principal balance of not less than $200,000,000, (B) has servicing and
collection capabilities for all categories of delinquent and defaulted timeshare
loans (including through foreclosure) and (C) is not an Affiliate of any
Noteholder, and (ii) shall be subject to all the terms and conditions of the
Servicer under this Indenture (other than such terms and conditions as are
unique to the initial Servicer), including, without limitation, the requirement
to adhere to the Servicing Standard in the performance of the services to be
furnished by it under this Indenture.

 

SECTION 5.5.

Accountings; Statements and Reports.

(a)      Monthly Servicer Report. Not later than two Business Days prior to the
Payment Date, the Servicer shall deliver to the Issuer, the Indenture Trustee,
the Rating Agency and the Initial Purchaser, a report (the “Monthly Servicer
Report”) substantially in the form of Exhibit D hereto, detailing certain
activity relating to the Timeshare Loans. The Monthly Servicer Report shall be
completed with the information specified therein for the related Due Period and
shall contain such other information as may be reasonably requested by the
Issuer, the Indenture Trustee or the Initial Purchaser in writing at least five
Business Days prior to such Determination Date. Each such Monthly Servicer
Report shall be accompanied by an Officer’s Certificate of the Servicer in the
form of Exhibit E hereto, certifying the accuracy of the computations reflected
in such Monthly Servicer Report.

(b)      Certification as to Compliance. The Servicer shall deliver to the
Issuer, the Indenture Trustee, the Rating Agency and the Initial Purchaser, an
Officer’s Certificate on or before June 30 of each year commencing in 2012: (x)
to the effect that a review of the activities of the Servicer during the
preceding calendar year, and of its performance under this Indenture during such
period has been made under the supervision of the officer executing such
Officer’s Certificate with a view to determining whether during such period, to
the best of such officer’s knowledge, the Servicer had performed and observed
all of its obligations under this Indenture, and (y) either (A) stating that
based on such review, no Servicer Event of Default is known to have occurred and
is continuing, or (B) if such a Servicer Event of Default is known to have
occurred and is continuing, specifying such Servicer Event of Default and the
nature and status thereof.

 

38

--------------------------------------------------------------------------------



(c)      Annual Accountants’ Reports. On or before each June 30 of each year
commencing in 2012, the Servicer shall, at its own expense, (i) cause a firm of
independent public accountants to furnish a certificate or statement (and the
Servicer shall provide a copy of such certificate or statement to the Issuer,
the Indenture Trustee, the Rating Agency and the Initial Purchaser), to the
effect that (1) such firm has examined and audited the Servicer’s servicing
controls and procedures for the previous calendar year and that such independent
public accountants have examined certain documents and records (including
computer records) and servicing procedures of the Servicer relating to the
Timeshare Loans, (2) they have examined the most recent Monthly Servicer Report
prepared by the Servicer and three other Monthly Servicer Reports chosen at
random by such firm and compared such Monthly Servicer Reports with the
information contained in such documents and records, (3) their examination
included such tests and procedures as they considered necessary in the
circumstances, (4) their examinations and comparisons described under clauses
(1) and (2) above disclosed no exceptions which, in their opinion, were
material, relating to such Timeshare Loans or such Monthly Servicer Reports, or,
if any such exceptions were disclosed thereby, setting forth such exceptions
which, in their opinion, were material and (5) on the basis of such examinations
and comparisons, such firm is of the opinion that the Servicer has, during the
relevant period, serviced the Timeshare Loans in compliance with this Indenture
and the other Transaction Documents in all material respects and that such
documents and records have been maintained in accordance with this Indenture and
the other Transaction Documents in all material respects, except in each case
for (A) such exceptions as such firm shall believe to be immaterial and (B) such
other exceptions as shall be set forth in such written report. The report will
also indicate that such firm is independent of the Servicer within the meaning
of the Code of Professional Ethics of the American Institute of Certified Public
Accountants. In the event such independent public accountants require the
Indenture Trustee to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 5.5(c), the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

(d)      Report on Proceedings and Servicer Event of Default. (i) Promptly upon
a Responsible Officer of the Servicer’s obtaining Knowledge of any proposed or
pending investigation of it by any Governmental Authority or any court or
administrative proceeding which involves or is reasonably likely to have a
material and adverse effect affecting the properties, business, prospects,
profits or conditions (financial or otherwise) of the Servicer and its
subsidiaries, as a whole, the Servicer shall send written notice specifying the
nature of such investigation or proceeding and what action the Servicer is
taking or proposes to take with respect thereto and evaluating its merits, or
(ii) immediately upon obtaining Knowledge of the existence of any condition or
event which constitutes a Servicer Event of Default, the Servicer shall send
written notice to the Issuer, the Indenture Trustee and the Initial Purchaser
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto. The Issuer, the Indenture
Trustee and the Initial Purchaser acknowledge that if any condition or event
referred to in subparagraph (i) above has been disclosed in the Servicer’s
periodic filings with the Securities and Exchange Commission on a timely basis,
that such disclosure will satisfy the requirements of subparagraph (i) above.

 

39

--------------------------------------------------------------------------------



 

SECTION 5.6.

Records.

The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute part of the Trust Estate) at the address specified in Section 13.3
hereof or, upon 15 days’ notice to the Issuer and the Indenture Trustee, at such
other place where any Servicing Officer of the Servicer is located (or upon 24
hours’ written notice if an Event of Default or Servicer Event of Default shall
have occurred).

 

SECTION 5.7.

Fidelity Bond and Errors and Omissions Insurance.

The Servicer shall maintain or cause to be maintained fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and in amounts
as is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors; provided
that such insurance shall be in a minimum amount of $1,000,000 per policy and
shall name the Indenture Trustee as a loss payee or certificate holder. No
provision of this Section 5.7 requiring such fidelity bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Indenture. The Servicer shall be deemed to have
complied with this provision if one of its respective Affiliates has such
fidelity bond and errors and omissions insurance coverage and, by the terms of
such fidelity bond and errors and omissions insurance policy, the coverage
afforded thereunder extends to the Servicer. Upon a request of the Indenture
Trustee, the Servicer shall deliver to the Indenture Trustee, a certification
evidencing coverage under such fidelity bond and the errors and omissions
insurance. Any such fidelity bond and errors and omissions insurance policy
shall not be canceled or modified in a materially adverse manner without ten
Business Days’ prior written notice to the Indenture Trustee, provided, that the
Servicer agrees to use commercially reasonable efforts to require the applicable
insurer to provide ten days’ prior written notice of any cancellation or
modification initiated by such insurer.

 

SECTION 5.8.

Merger or Consolidation of the Servicer.

(a)      The Servicer shall promptly provide written notice to the Indenture
Trustee and the Rating Agency of any merger or consolidation of the Servicer.
The Servicer shall keep in full effect its existence, rights and franchise as a
corporation under the laws of the state of its incorporation except as permitted
herein, and shall obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture or any
of the Timeshare Loans and to perform its duties under this Indenture.

(b)      Any Person into which the Servicer may be merged or consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to lawfully transact business in the state or states in which the
related Timeshare Properties it is to service are situated; (ii) is a U.S.
Person, and (iii) delivers to the Indenture Trustee (A) an agreement, in form
and substance reasonably satisfactory to the Indenture Trustee, which contains
an assumption by such successor entity of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Servicer under this Indenture and the other Transaction Documents to which the
Servicer is a party and (B) an Opinion of Counsel as to the enforceability of
such agreement; provided, further, that the Rating Agency shall have confirmed
that such action will not result in a downgrade or withdrawal of any rating
assigned to a Class of Notes.

 

40

--------------------------------------------------------------------------------



 

SECTION 5.9.

Sub-Servicing.

(a)      The Servicer may enter into one or more sub-servicing agreements with a
sub-servicer upon delivery to the Indenture Trustee of a written confirmation
from the Rating Agencies that the execution of such sub-servicing agreement and
the retention of such sub-servicer would not result in the qualification,
downgrade or withdrawal of any rating assigned to a Class of Notes. References
herein to actions taken or to be taken by the Servicer in servicing the
Timeshare Loans include actions taken or to be taken by a sub-servicer on behalf
of the Servicer. Any sub-servicing agreement will be upon such terms and
conditions as the Servicer may reasonably agree and as are not inconsistent with
this Indenture. The Servicer shall be solely responsible for any sub-servicing
fees due and payable to such sub-servicer.

(b)      Notwithstanding any sub-servicing agreement, the Servicer shall remain
obligated and liable for the servicing and administering of the Timeshare Loans
in accordance with this Indenture, without diminution of such obligation or
liability by virtue of such sub-servicing agreement, and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Timeshare Loans.

 

SECTION 5.10.

Servicer Resignation.

The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (i) a successor servicer, acceptable to
the Issuer, the Indenture Trustee and the Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes, enters into an
agreement in form and substance satisfactory to the Indenture Trustee and the
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes, which contains an assumption by such successor servicer of the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture from and after the
date of assumption, (ii) the Issuer, the Indenture Trustee and Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes consent to the assumption of the duties, obligations and liabilities of
this Indenture by such successor Servicer, and (iii) the ratings of the Notes
will not be qualified, downgraded or withdrawn (as evidenced by a letter from
the Rating Agency to the Indenture Trustee to such effect, which letter shall be
obtained at the expense of the Servicer, without right of reimbursement). Upon
such resignation, the Servicer shall comply with Section 5.4(b) hereof.

 

41

--------------------------------------------------------------------------------



Except as provided in the immediately preceding paragraph or elsewhere in this
Indenture, or as provided with respect to the survival of indemnifications
herein, the duties and obligations of a Servicer under this Indenture shall
continue until this Indenture shall have been terminated as provided herein. The
duties and obligations of a Servicer hereunder shall survive the exercise by the
Indenture Trustee of any right or remedy under this Indenture or the enforcement
by the Indenture Trustee of any provision of this Indenture.

 

SECTION 5.11.

Fees and Expenses.

As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Sections
3.4 and 6.6 hereof, the Servicing Fee and any Additional Servicing Compensation.
Other than Liquidation Expenses, the Servicer shall pay all expenses incurred by
it in connection with its servicing activities hereunder.

 

SECTION 5.12.

Access to Certain Documentation.

Upon ten Business Days’ prior written notice (or, one Business Day’s prior
written notice after the occurrence and during the continuance of an Event of
Default or a Servicer Event of Default), the Servicer will, from time to time
during regular business hours, as requested by the Issuer, the Indenture Trustee
or any Noteholder and, prior to the occurrence of a Servicer Event of Default,
at the expense of the Issuer or such Noteholder and upon the occurrence and
continuance of a Servicer Event of Default, at the expense of the Servicer,
permit the Issuer, the Indenture Trustee or any Noteholder or its agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12. The Servicer may require the Issuer, the Indenture Trustee or any
Noteholder or its agents or representatives to execute certain agreements in
order to comply with applicable privacy laws.

 

SECTION 5.13.

No Offset.

Prior to the termination of this Indenture, the obligations of Servicer under
this Indenture shall not be subject to any defense, counterclaim or right of
offset which the Servicer has or may have against the Issuer, the Indenture
Trustee or any Noteholder, whether in respect of this Indenture, any Timeshare
Loan or otherwise.

 

42

--------------------------------------------------------------------------------



 

SECTION 5.14.

Account Statements.

In connection with the Servicer’s preparation of the Monthly Servicer Reports,
the Indenture Trustee agrees to deliver to the Servicer a monthly statement
providing account balances of each of the Trust Accounts.

 

SECTION 5.15.

Indemnification; Third Party Claim.

The Servicer agrees to indemnify the Issuer, the Indenture Trustee and the
Noteholders from and against any and all actual damages (excluding economic
losses related to the collectibility of any Timeshare Loan), claims, reasonable
attorneys’ fees and related costs, judgments, and any other costs, fees and
expenses that each may sustain because of the failure of the Servicer to service
the Timeshare Loans in accordance with the Servicing Standard or otherwise
perform its obligations and duties hereunder in compliance with the terms of
this Indenture, or because of any act or omission by the Servicer due to its
negligence or willful misconduct in connection with its maintenance and custody
of any funds, documents and records under this Indenture, or its release thereof
except as contemplated by this Indenture. The Servicer shall immediately notify
the Issuer and the Indenture Trustee if it has Knowledge of a claim made by a
third party with respect to the Timeshare Loans, and, if such claim relates to
the servicing of the Timeshare Loans by the Servicer, the Servicer shall assume,
with the consent of the Indenture Trustee, the defense of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against it. This Section 5.15 shall survive the termination of this Indenture or
the resignation or removal of the Servicer hereunder.

 

SECTION 5.16.

Backup Servicer.

(a)      Backup Servicing Agreement. The Issuer, the Indenture Trustee, the
Servicer, the Depositor and the Backup Servicer hereby agree to execute the
Backup Servicing Agreement. The Backup Servicer shall be responsible for each of
the duties and obligations imposed upon it by the provisions of the Backup
Servicing Agreement and shall have no duties or obligations under any
Transaction Document to which it is not a party.

(b)      Termination of Servicer; Cooperation. In the event that the Servicer is
terminated or resigns in accordance with the terms of this Indenture, the Backup
Servicer agrees to continue to perform its duties and obligations hereunder and
in the Backup Servicing Agreement without interruption. The Backup Servicer
agrees to cooperate in good faith with any successor Servicer to effect a
transition of the servicing obligations by the Servicer to any successor
Servicer. The Indenture Trustee agrees to provide such information regarding the
Trust Accounts as the Backup Servicer shall require to produce the Monthly
Servicer Report on and after the Assumption Date.

(c)      Backup Servicer Duties After Assumption Date. In the event that the
Servicer is terminated or resigns in accordance with this Indenture, the Backup
Servicer agrees that it shall undertake those servicing duties and obligations
as set forth in and subject to Section 2 and Schedule V of the Backup Servicing
Agreement. Notwithstanding Section 5.9 hereof, so long as Concord Servicing
Corporation is the Backup Servicer, the Indenture Trustee, as successor
Servicer, will not be obligated or liable for the servicing and administration
activities to the extent that the Backup Servicer is responsible for such
activities under the Backup Servicing Agreement.

 

43

--------------------------------------------------------------------------------



(d)      Backup Servicing Fee. Prior to the Assumption Date, the Backup Servicer
shall receive its Backup Servicing Fee in accordance with Sections 3.4 or 6.6
hereof, as applicable. On and after the Assumption Date, the Indenture Trustee,
as successor Servicer, will be obligated to distribute the Backup Servicing Fee
to the Backup Servicer from amounts received by the Indenture Trustee in respect
of the Servicing Fee.

(e)      Termination of Backup Servicer. Notwithstanding anything to the
contrary herein, the Indenture Trustee shall have the right to remove the Backup
Servicer with or without cause at any time and replace the Backup Servicer
pursuant to the provisions of the Backup Servicing Agreement. In the event that
the Indenture Trustee shall exercise its rights to remove and replace Concord
Servicing Corporation as Backup Servicer or Concord Servicing Corporation shall
have terminated the Backup Servicing Agreement in accordance with the terms
thereof, Concord Servicing Corporation shall have no further obligation to
perform the duties of the Backup Servicer under this Indenture. In the event of
a termination of the Backup Servicing Agreement, the Indenture Trustee shall
appoint a successor Backup Servicer reasonably acceptable to the Indenture
Trustee. Upon the termination or resignation of the Backup Servicer, the
Indenture Trustee shall be deemed to represent, warrant and covenant that it
will service or engage a subservicer to perform each of the servicing duties and
responsibilities described in this Indenture.

SECTION 5.17.        Aruba Notices. Within 30 days of the Closing Date (with
respect to the Initial Timeshare Loans that are Aruba Club Loans) and the
related Transfer Date (with respect to a Subsequent Timeshare Loan or Qualified
Substitute Timeshare Loan that is an Aruba Club Loan), the Servicer shall
confirm that notices have been mailed out to each related Obligor that such
Timeshare Loan has ultimately been transferred and assigned to the Issuer and
pledged to the Indenture Trustee, in trust, for the benefit of the Noteholders.
Such notice may include any notice or notices that the Aruba Originator’s
predecessors in title to the Timeshare Loan may give to the same Obligor with
respect to any transfers and assignments of the Timeshare Loan by such
predecessors. Such notice shall be in the form attached hereto as Exhibit H, as
the same may be amended, revised or substituted by the Indenture Trustee and the
Servicer from time to time.

SECTION 5.18.        Recordation. As soon as practicable after the Closing Date
and each Transfer Date, as applicable, but in no event later than ten Business
Days after receipt by the Servicer of the original Mortgage, the Servicer shall
cause the Assignment of Mortgage in respect of each Timeshare Loan transferred
on such date to be sent for recording to the appropriate offices. The Servicer
agrees to cause all evidences of recordation to be delivered to the Custodian to
be held as part of the Timeshare Loan Files.

 

44

--------------------------------------------------------------------------------



ARTICLE VI.

 

EVENTS OF DEFAULT; REMEDIES

 

SECTION 6.1.

Events of Default.

“Event of Default” wherever used herein with respect to Notes, means any one of
the following events:

(a)      a default in the payment of any Interest Distribution Amount on any
Class of Notes within three Business Days after the same becomes due and
payable; or

(b)      the failure to reduce the Aggregate Outstanding Note Balance to zero at
the Stated Maturity; or

(c)      a non-monetary default in the performance, or breach, of any covenant
of the Issuer in this Indenture (other than a covenant dealing with a default in
the performance of which, or the breach of which, is specifically dealt with
elsewhere in this Section 6.1), the continuance of such default or breach for a
period of 30 days (or, if the Issuer shall have provided evidence satisfactory
to the Indenture Trustee that such covenant cannot be cured in the 30-day period
and that it is diligently pursuing a cure, 60 days) after the earlier of (x) the
Issuer first acquiring Knowledge thereof, and (y) the Indenture Trustee’s giving
written notice thereof to the Issuer; provided, however, that if such default or
breach is in respect of the negative covenants contained in Section 8.6(a)(i) or
(ii) hereof, there shall be no grace period whatsoever; or

(d)      if any representation or warranty of the Issuer made in this Indenture
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and such breach is not remedied within 30 days (or, if the
Issuer shall have provided evidence satisfactory to the Indenture Trustee that
such representation or warranty cannot be cured in the 30-day period and that it
is diligently pursuing a cure, 60 days) after the earlier of (x) the Issuer
first acquiring Knowledge thereof, and (y) the Indenture Trustee’s giving
written notice thereof to the Issuer; or

(e)      the entry by a court having jurisdiction over the Issuer of (i) a
decree or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or

 

45

--------------------------------------------------------------------------------



(f)       the commencement by the Issuer of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Issuer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Issuer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Issuer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Issuer in furtherance of any such action; or

(g)      the Issuer becoming subject to registration as an “investment company”
under the Investment Company Act of 1940, as amended; or

(h)      the impairment of the validity of any security interest of the
Indenture Trustee in the Trust Estate in any material respect, except as
expressly permitted hereunder, or the creation of any material encumbrance on or
with respect to the Trust Estate or any portion thereof not otherwise permitted,
which is not stayed or released within ten days of the Issuer having Knowledge
of its creation; or

(i)       the failure by the Club Originator to repurchase any Defective
Timeshare Loan or provide a Qualified Substitute Timeshare Loan for a Defective
Timeshare Loan to the extent required under the terms of the Transfer Agreement
or the Bluegreen Purchase Agreement; or

(j)       the occurrence and continuance of a Servicer Event of Default that is
uncured for two consecutive Due Periods.

 

SECTION 6.2.

Acceleration of Maturity; Rescission and Annulment.

(a)      Upon the occurrence and continuance of an Event of Default, if (i) such
Event of Default of the kind specified in Section 6.1(e) or Section 6.1(f)
hereof occurs, (ii) an Event of Default of the kind specified in Section 6.1(a)
hereof occurs and either (x) the Indenture Trustee has, in its good faith
judgment, determined that the value of the assets comprising the Trust Estate is
less than the Aggregate Outstanding Note Balance or (y) such Event of Default
continues for two consecutive Payment Dates, then each Class of Notes shall
automatically become due and payable at its Outstanding Note Balance together
with all accrued and unpaid interest thereon.

(b)      Upon the occurrence and continuance of an Event of Default, if such
Event of Default is of the kind specified in Section 6.1(a) hereof (other than
as described in Section 6.2(a) above), the Indenture Trustee shall, upon notice
from Noteholders representing at least 66-2/3% of the Adjusted Note Balance of
the most senior Class of Notes then Outstanding (and, if payment of interest and
principal on the most senior Class of Notes then Outstanding is current, the
consent of the Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of the most senior Class of Notes which has failed to receive one or
more payments of interest or principal), declare each Class of Notes to be
immediately due and payable at its Outstanding Note Balance plus all accrued and
unpaid interest thereon.

 

46

--------------------------------------------------------------------------------



(c)      Upon the occurrence and continuance of an Event of Default, if such
Event of Default (other than an Event of Default of the kind described in
Sections 6.2(a) or (b) hereof) shall occur and is continuing, the Indenture
Trustee shall, upon notice from Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of the most senior Class of Notes then Outstanding,
declare each Class of Notes to be immediately due and payable at its Outstanding
Note Balance plus all accrued and unpaid interest thereon.

(d)      Upon any such declaration or automatic acceleration, the Outstanding
Note Balance of each Class of Notes together with all accrued and unpaid
interest thereon shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Issuer. The Indenture Trustee shall promptly send a notice of any
declaration or automatic acceleration to the Rating Agency.

(e)      At any time after such a declaration of acceleration has been made but
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as hereinafter in this Article VI provided, the
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of the
most senior Class Outstanding (and, if the consent of another Class shall have
been required for such declaration, Noteholders representing at least 66-2/3% of
the Adjusted Note Balance of such Class) by written notice to the Issuer and the
Indenture Trustee, may rescind and annul such declaration and its consequences
if:

(i)        the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:

 

(1)

all principal due on any Class of Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit,

 

(2)

all interest due with respect to any Class of Notes and, to the extent that
payment of such interest is lawful, interest upon overdue interest from the date
when the same first became due until the date of payment or deposit at a rate
per annum equal to the applicable Note Rate, and

 

(3)

all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements, and advances of each of the Indenture
Trustee and the Servicer, its agents and counsel;

and

(ii)       all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.

 

47

--------------------------------------------------------------------------------



(f)       An automatic acceleration under Section 6.2(a) hereof may only be
rescinded and annulled by Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes then Outstanding.

(g)      Notwithstanding Section 6.2(d) and (e) hereof, (i) if the Indenture
Trustee shall have commenced making payments as described in Section 6.6 hereof,
no acceleration may be rescinded or annulled and (ii) no rescission shall affect
any subsequent Events of Default or impair any rights consequent thereon.

 

SECTION 6.3.

Remedies.

(a)      If an Event of Default with respect to the Notes occurs and is
continuing of which a Responsible Officer of the Indenture Trustee has
Knowledge, the Indenture Trustee shall immediately give notice to each
Noteholder as set forth in Section 7.2 hereof and shall solicit such Noteholders
for advice. The Indenture Trustee shall then take such action as so directed by
the Noteholders representing at least 66-2/3% of the Adjusted Note Balance of
each Class of Notes then Outstanding subject to the provisions of this
Indenture.

(b)      Following any acceleration of the Notes, the Indenture Trustee shall
have all of the rights, powers and remedies with respect to the Trust Estate as
are available to secured parties under the UCC or other applicable law, subject
to the limitations set forth in subsection (d) below and provided such action is
not inconsistent with any other provision of this Indenture. Such rights, powers
and remedies may be exercised by the Indenture Trustee in its own name as
trustee under this Indenture.

(c)      If an Event of Default specified in Section 6.1(a) hereof occurs and is
continuing, the Indenture Trustee is authorized to recover judgment in its own
name and as trustee under this Indenture against the Issuer for the Aggregate
Outstanding Note Balance and interest remaining unpaid with respect to the
Notes.

(d)      Subject to the provisions set forth herein, if an Event of Default
occurs and is continuing, the Indenture Trustee may, in its discretion, and at
the instruction of the Noteholders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes shall, proceed to protect and enforce its
rights and the rights of the Noteholders by such appropriate judicial or other
proceedings as the Indenture Trustee shall deem most effectual to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy. The Indenture Trustee shall
notify the Issuer, the Rating Agency, the Servicer and the Noteholders of any
such action.

 

48

--------------------------------------------------------------------------------



(e)      If the Indenture Trustee shall have received instructions, within 45
days from the date notice pursuant to Section 6.3(a) hereof is first given, from
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes that such Persons approve of or request the liquidation of all of
the Trust Estate, the Indenture Trustee shall to the extent lawful, promptly
sell, dispose of or otherwise liquidate all of the Trust Estate in a
commercially reasonable manner and on commercially reasonable terms, which shall
include the solicitation of competitive bids from third parties including any
Noteholder (other than Bluegreen or any Affiliates thereof), such bids to be
approved by the Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes. The Indenture Trustee may obtain a prior
determination from any conservator, receiver or liquidator of the Issuer that
the terms and manner of any proposed sale, disposition or liquidation are
commercially reasonable. Notwithstanding anything to the contrary herein,
neither Bluegreen nor any of its Affiliates may make a bid in connection with
the disposition of the Timeshare Loans in accordance with this Section 6.3(e).

 

SECTION 6.4.

Indenture Trustee May File Proofs of Claim.

(a)      In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding related to the Issuer, or any other obligor in respect of
the Notes, or the property of the Issuer, or such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or interest) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)        to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;

(ii)       to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and

(iii)      to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;

and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.

(b)      Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize, consent to, accept or adopt on behalf of any Noteholder
any plan of reorganization, agreement, adjustment or composition affecting the
Notes or the rights of any Noteholder thereof or affecting the Timeshare Loans
or the other assets constituting the Trust Estate or to authorize the Indenture
Trustee to vote in respect of the claim of any Noteholder in any such
proceeding.

 

49

--------------------------------------------------------------------------------



 

SECTION 6.5.

Indenture Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets constituting the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee under this Indenture, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and distributed pursuant to the
priorities contemplated by Section 3.4 and Section 6.6 hereof, as applicable.

 

SECTION 6.6.

Application of Money Collected.

(a)      If a Payment Default Event shall have occurred and the Indenture
Trustee has not yet effected the remedies under Section 6.3(d) and Section 6.16
hereof, any money collected by the Indenture Trustee in respect of the Trust
Estate and any other money that may be held thereafter by the Indenture Trustee
as security for the Notes, including, without limitation, the amounts on deposit
in the General Reserve Account and the Force Majeure Loan Reserve Account, shall
be applied in the following order on each Payment Date:

(i)        to the Indenture Trustee, any unpaid Indenture Trustee Fees and any
extraordinary out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date and no more than a cumulative total of $100,000 for Servicer
Termination Costs), incurred and not reimbursed as of such date;

(ii)       to the Owner Trustee, any accrued and unpaid Owner Trustee Fees;

(iii)      to the Administrator, any accrued and unpaid Administrator Fees;

(iv)      to the Custodian, any accrued and unpaid Custodian Fees;

(v)       to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

(vi)      to the Servicer, any accrued and unpaid Servicing Fees;

(vii)     to the Backup Servicer, any accrued and unpaid Backup Servicing Fees
(less any amounts received from the Indenture Trustee, as successor Servicer);

(viii)    to the Class A Noteholders, the Class A Interest Distribution Amount;

(ix)       to the Class B Noteholders, the Class B Interest Distribution Amount;

 

50

--------------------------------------------------------------------------------



(x)        to the Class A Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class A Notes is reduced to zero;

(xi)       to the Class B Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class B Notes is reduced to zero;

(xii)      to the Class B Noteholders, the Deferred Interest Amount for such
Class, if any;

(xiii)     to the Indenture Trustee, any extraordinary out-of-pocket expenses of
the Indenture Trustee not paid in accordance with (i) above; and

(xiv)     any remaining Available Funds to the Certificate Distribution Account
for distribution pursuant to the Trust Agreement.

(b)      If (i) (A) a Payment Default Event shall have occurred or (B) each
Class of Notes shall otherwise have been declared due and payable following an
Event of Default and (ii) the Indenture Trustee shall have effected a sale of
the Trust Estate under Section 6.3(d) and Section 6.16 hereof ((i) and (ii), a
“Trust Estate Liquidation Event”), any money collected by the Indenture Trustee
in respect of the Trust Estate and any other money that may be held thereafter
by the Indenture Trustee as security for the Notes, including without limitation
the amounts on deposit in the General Reserve Account and the Force Majeure Loan
Reserve Account, shall be applied in the following order on each Payment Date:

(i)        to the Indenture Trustee, any accrued and unpaid Indenture Trustee
Fees and certain expenses incurred and charged and unpaid as of such date;

(ii)       to the Owner Trustee, any accrued and unpaid Owner Trustee Fees;

(iii)      to the Administrator, any accrued and unpaid Administrator Fees;

(iv)      to the Custodian, any accrued and unpaid Custodian Fees;

(v)       to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

(vi)      to the Servicer, any accrued and unpaid Servicing Fees;

(vii)     to the Backup Servicer, any accrued and unpaid Backup Servicing Fees
(less any amounts received from the Indenture Trustee, as successor Servicer);

(viii)    to the Class A Noteholders, the Class A Interest Distribution Amount;

(ix)       to the Class A Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class A Notes is reduced to zero;

(x)        to the Class B Noteholders, the Class B Interest Distribution Amount;

 

51

--------------------------------------------------------------------------------



(xi)      to the Class B Noteholders, the Class B Deferred Interest Amount, if
any;

(xii)     to the Class B Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class B Notes is reduced to zero; and

(xiii)    any remaining Available Funds to the Certificate Distribution Account
for distribution pursuant to the Trust Agreement.

(c)      Notwithstanding the occurrence and continuation of an Event of Default,
prior to the occurrence of a Sequential Pay Event, Noteholders shall continue to
be paid in the manner and priorities described in Section 3.4 hereof.

 

SECTION 6.7.

Limitation on Suits.

No Noteholder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture or for any other remedy hereunder,
unless:

(a)      there is a continuing Event of Default and such Noteholder has
previously given written notice to the Indenture Trustee of a continuing Event
of Default;

(b)      such Noteholder or Noteholders have offered to the Indenture Trustee
reasonable indemnity (which may be in the form of written assurances) against
the costs, expenses and liabilities to be incurred in compliance with such
request;

(c)      the Indenture Trustee, for 30 days after its receipt of such notice,
request and offer of indemnity, has failed to institute any such proceeding; and

(d)      no direction inconsistent with such written request has been given to
the Indenture Trustee during such 30-day period by the Noteholders representing
at least 66-2/3% of the Adjusted Note Balance of each Class of Notes
Outstanding;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Noteholders, or to obtain or to seek to obtain priority or preference over
any other Noteholders or to enforce any right under this Indenture, except in
the manner herein provided and for the ratable benefit of all such Noteholders.
It is further understood and intended that so long as any portion of the Notes
remains Outstanding, the Servicer shall not have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture (other than
for the enforcement of Section 3.4 hereof) or for the appointment of a receiver
or trustee (including without limitation a proceeding under the Bankruptcy
Code), or for any other remedy hereunder. Nothing in this Section 6.7 shall be
construed as limiting the rights of otherwise qualified Noteholders to petition
a court for the removal of a Indenture Trustee pursuant to Section 7.8 hereof.

 

52

--------------------------------------------------------------------------------



 

SECTION 6.8.

Unconditional Right of Noteholders to Receive Principal and Interest.

Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, each Noteholder shall have the
absolute and unconditional right to receive payment of the principal of, and
interest on, such Note as such payments of principal and interest become due,
including on the Stated Maturity, and such right shall not be impaired without
the consent of such Noteholder.

 

SECTION 6.9.

Restoration of Rights and Remedies.

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then and, in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.

 

SECTION 6.10.

Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in Section 2.5(f) hereof, no right
or remedy herein conferred upon or reserved to the Indenture Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

SECTION 6.11.

Delay or Omission Not Waiver.

No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article VI or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

 

SECTION 6.12.

Control by Noteholders.

Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.1(a)(i) and (ii) hereof have been satisfied
in full, the Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Indenture
Trustee, or exercising any trust or power conferred on the Indenture Trustee,
with respect to the Notes. Notwithstanding the foregoing:

 

53

--------------------------------------------------------------------------------



(i)        no such direction shall be in conflict with any rule of law or with
this Indenture;

(ii)       the Indenture Trustee shall not be required to follow any such
direction which the Indenture Trustee reasonably believes might result in any
personal liability on the part of the Indenture Trustee for which the Indenture
Trustee is not adequately indemnified; and

(iii)      the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to each
Noteholder.

 

SECTION 6.13.

Waiver of Events of Default.

(a)      Unless a Sequential Pay Event shall have occurred, the Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes may, by one or more instruments in writing, waive any Event of Default
hereunder and its consequences, except a continuing Event of Default:

(i)        in respect of the payment of the principal of or interest on any Note
(which may only be waived by such Noteholder), or

(ii)       in respect of a covenant or provision hereof which under Article IX
hereof cannot be modified or amended without the consent of the Noteholder of
each Outstanding Note affected (which only may be waived by the Noteholders of
all Outstanding Notes affected).

(b)      A copy of each waiver pursuant to Section 6.13(a) hereof shall be
furnished by the Issuer to the Indenture Trustee and each Noteholder. Upon any
such waiver, such Event of Default shall cease to exist and shall be deemed to
have been cured, for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.

 

SECTION 6.14.

Undertaking for Costs.

All parties to this Indenture agree (and each Noteholder by its acceptance
thereof shall be deemed to have agreed) that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to (i) any suit
instituted by the Indenture Trustee, (ii) to any suit instituted by any
Noteholder, or group of Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes Outstanding, or (iii) to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of or interest on any Note on or after the maturities for such payments,
including the Stated Maturity, as applicable.

 

54

--------------------------------------------------------------------------------



 

SECTION 6.15.

Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

SECTION 6.16.

Sale of Trust Estate.

(a)      The power to effect the sale of the Trust Estate pursuant to Section
6.3 hereof shall continue unimpaired until the entire Trust Estate shall have
been sold or all amounts payable on the Notes shall have been paid or losses
allocated thereto and borne thereby. The Indenture Trustee may from time to
time, upon directions in accordance with Section 6.12 hereof, postpone any
public sale by public announcement made at the time and place of such sale.

(b)      Unless required by applicable law, the Indenture Trustee shall not sell
to a third party the Trust Estate, or any portion thereof except as permitted
under Section 6.3(e) hereof.

 

(c)

In connection with a sale of the Trust Estate:

(i)         any one or more Noteholders (other than Bluegreen or any Affiliates
thereof) may bid for and purchase the property offered for sale, and upon
compliance with the terms of sale may hold, retain, and possess and dispose of
such property, without further accountability, and any Noteholder (other than
Bluegreen or any Affiliates thereof) may, in paying the purchase money therefor,
deliver in lieu of cash any Outstanding Notes or claims for interest thereon for
credit in the amount that shall, upon distribution of the net proceeds of such
sale, be payable thereon, and the Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Noteholders
after being appropriately stamped to show such partial payment;

(ii)       the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring the Indenture
Trustee’s interest in the Trust Estate without recourse, representation or
warranty in any portion of the Trust Estate in connection with a sale thereof;

(iii)      the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale;

 

 

55

--------------------------------------------------------------------------------



(iv)      no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys;

(v)       the method, manner, time, place and terms of any sale of the Trust
Estate shall be commercially reasonable; and

(vi)      none of Bluegreen or its Affiliates may bid for and purchase the
Timeshare Loans offered for sale by the Indenture Trustee in Section 6.16(c)(i)
hereof.

 

SECTION 6.17.

Action on Notes.

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture or any other Transaction Document shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture or any other Transaction Document. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Trust Estate or upon any of the assets of the Issuer. Any money
or property collected by the Indenture Trustee shall be applied in accordance
with the provisions of this Indenture.

 

SECTION 6.18.

Performance and Enforcement of Certain Obligations.

Promptly following a request from the Indenture Trustee, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Depositor, the Club Originator and the
Servicer, as applicable, of each of their respective obligations to the Issuer
under or in connection with the Sale Agreement and any other Transaction
Document and to exercise any and all rights, remedies, powers and privileges
lawfully available to the Issuer under or in connection with the Sale Agreement
or any other Transaction Document to the extent and in the manner directed by
the Indenture Trustee, including the transmission of notices of default on the
part of the Depositor, the Club Originator or the Servicer thereunder and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Depositor, the Club Originator or the Servicer of each
of their obligations under the Sale Agreement and the other Transaction
Documents.

ARTICLE VII.

 

THE INDENTURE TRUSTEE

 

SECTION 7.1.

Certain Duties.

(a)      The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Indenture Trustee;
except as expressly set forth herein, the Indenture Trustee shall have no
obligation to monitor the performance of the Servicer under the Transaction
Documents.

 

56

--------------------------------------------------------------------------------



(b)      In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture; provided, however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.

(c)      In case an Event of Default or a Servicer Event of Default (resulting
in the appointment of the Indenture Trustee as successor Servicer) has occurred
and is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.2 hereof.

(d)      The Indenture Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Noteholders pursuant to this Indenture, unless such Noteholders
shall have offered to the Indenture Trustee reasonable security or indemnity
acceptable to the Indenture Trustee (which may be in the form of written
assurances) against the costs, expenses and liabilities which might be incurred
by it in compliance with such request or direction.

(e)      No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

(i)        this Section 7.1(e) shall not be construed to limit the effect of
Section 7.1(a) and (b) hereof;

(ii)       the Indenture Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer unless it shall be proved that the
Indenture Trustee shall have been negligent in ascertaining the pertinent facts;
and

(iii)      the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under
Sections 6.2(a), (b) or (c) hereof relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee, under this
Indenture.

 

57

--------------------------------------------------------------------------------



(f)       Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.1.

(g)      The Indenture Trustee makes no representations or warranties with
respect to the Timeshare Loans or the Notes or the validity or sufficiency of
any assignment of the Timeshare Loans to the Issuer or to the Trust Estate.

(h)      Notwithstanding anything to the contrary herein, the Indenture Trustee
is not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.

 

SECTION 7.2.

Notice of Events of Default.

The Indenture Trustee shall promptly (but, in any event, within three Business
Days) notify the Issuer, the Servicer, the Rating Agency and the Noteholders
upon a Responsible Officer obtaining actual knowledge of any event which
constitutes an Event of Default or a Servicer Event of Default or would
constitute an Event of Default or a Servicer Event of Default but for the
requirement that notice be given or time elapse or both.

 

SECTION 7.3.

Certain Matters Affecting the Indenture Trustee.

Subject to the provisions of Section 7.1 hereof:

(a)      The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b)      Any request or direction of any Noteholders, the Issuer, or the
Servicer mentioned herein shall be in writing;

(c)      Whenever in the performance of its duties hereunder the Indenture
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Indenture Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s Certificate or an Opinion of
Counsel;

(d)      The Indenture Trustee may consult with counsel, and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;

 

58

--------------------------------------------------------------------------------



(e)      Prior to the occurrence of an Event of Default or after the curing of
all Events of Default which may have occurred, the Indenture Trustee shall not
be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Noteholders representing at least 66-2/3% of
the Adjusted Note Balance of each Class of Notes; provided, however, that if the
payment within a reasonable time to the Indenture Trustee of the costs, expenses
or liabilities likely to be incurred by it in the making of such investigation
is, in the reasonable opinion of the Indenture Trustee, not reasonably assured
to the Indenture Trustee by the security afforded to it by the terms of this
Indenture, the Indenture Trustee may require reasonable indemnity against such
cost, expense or liability as a condition to so proceeding. The reasonable
expense of every such examination shall be paid by the Servicer or, if paid by
the Indenture Trustee, shall be reimbursed by the Servicer upon demand;

(f)       The Indenture Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys or a custodian (which may be an Affiliate of the Indenture
Trustee), and the Indenture Trustee shall not be liable for any acts or
omissions of such agents, attorneys or custodians appointed with due care by it
hereunder; and

(g)      Delivery of any reports, information and documents to the Indenture
Trustee provided for herein or any other Transaction Document is for
informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such shall not constitute constructive knowledge
of any information contained therein or determinable from information contained
therein, including the Servicer’s or the Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates).

 

SECTION 7.4.

Indenture Trustee Not Liable for Notes or Timeshare Loans.

(a)      The Indenture Trustee makes no representations as to the validity or
sufficiency of this Indenture or any Transaction Document, the Notes (other than
the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by the Issuer of funds paid
to the Issuer in consideration of conveyance of the Timeshare Loans and related
assets to the Trust Estate.

(b)      The Indenture Trustee (in its capacity as Indenture Trustee) shall have
no responsibility or liability for or with respect to the validity of any
security interest in any property securing a Timeshare Loan; the existence or
validity of any Timeshare Loan, the validity of the assignment of any Timeshare
Loan to the Trust Estate or of any intervening assignment; the review of any
Timeshare Loan, any Timeshare Loan File, the completeness of any Timeshare Loan
File, the receipt by the Custodian of any Timeshare Loan, Timeshare Loan File,
(it being understood that the Indenture Trustee has not reviewed and does not
intend to review such matters); the performance or enforcement of any Timeshare
Loan; the compliance by the Servicer or the Issuer with any covenant or the
breach by the Servicer or the Issuer of any warranty or representation made
hereunder or in any Transaction Document or the accuracy of any such warranty or
representation; the acts or omissions of the Servicer, the Issuer or any
Obligor; or any action of the Servicer or the Issuer taken in the name of the
Indenture Trustee.

 

59

--------------------------------------------------------------------------------



 

SECTION 7.5.

Indenture Trustee May Own Notes.

The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
the Indenture Trustee. Any Paying Agent, Note Registrar, co-registrar or
co-paying agent may become the owner or pledgee of Notes with the same rights as
it would have if it were not the Paying Agent, Note Registrar, co-registrar or
co-paying agent.

 

SECTION 7.6.

Indenture Trustee’s Fees and Expenses.

On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of out-of-pocket expenses incurred by it in
connection with its responsibilities hereunder in the priorities provided in
Sections 3.4 or 6.6 hereof, as applicable.

 

SECTION 7.7.

Eligibility Requirements for Indenture Trustee.

     

Other than the initial Indenture Trustee, the Indenture Trustee hereunder shall
at all times (a) be a corporation, depository institution, national banking
association or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “Baa2” from Moody’s and
“BBB” from S&P, and (e) shall be acceptable to Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes. If such Person
publishes reports of condition at least annually, pursuant to or to the
requirements of the aforesaid supervising or examining authority, then for the
purpose of this Section 7.7, the combined capital and surplus of such Person
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. In case at any time the Indenture
Trustee shall cease to be eligible in accordance with the provisions of this
Section 7.7, the Indenture Trustee shall resign in the manner and with the
effect specified in Section 7.8 hereof.

 

SECTION 7.8.

Resignation or Removal of Indenture Trustee.

(a)      The Indenture Trustee may at any time resign and be discharged with
respect to the Notes by giving 60 days’ written notice thereof to the Servicer,
the Issuer, the Rating Agency and the Noteholders. Upon receiving such notice of
resignation, the Issuer shall promptly appoint a successor Indenture Trustee not
objected to by Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes within 30 days after prior written notice, by
written instrument, in sextuplicate, one counterpart of which instrument shall
be delivered to each of the Issuer, the Servicer, the Rating Agency, the
Noteholders, the successor Indenture Trustee and the predecessor Indenture
Trustee. If no successor Indenture Trustee shall have been so appointed and have
accepted appointment within 60 days after the giving of such notice of
resignation, the resigning Indenture Trustee may petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee.

 

60

--------------------------------------------------------------------------------



(b)      If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.7 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged as bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Issuer or Noteholders representing at
least 66-2/3% of the Adjusted Note Balance of each Class of Notes may direct the
Issuer to remove the Indenture Trustee. If it removes the Indenture Trustee
under the authority of the immediately preceding sentence, the Issuer shall
promptly appoint a successor Indenture Trustee not objected to by Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes, within 30 days after prior written notice, by written instrument, in
sextuplicate, one counterpart of which instrument shall be delivered to each of
the Issuer, the Servicer, the Noteholders, the Rating Agency, the successor
Indenture Trustee and the predecessor Indenture Trustee.

(c)      Any resignation or removal of the Indenture Trustee and appointment of
a successor Indenture Trustee pursuant to any of the provisions of this Section
7.8 shall not become effective until acceptance of appointment by the successor
Indenture Trustee as provided in Section 7.9 hereof.

 

SECTION 7.9.

Successor Indenture Trustee.

(a)      Any successor Indenture Trustee appointed as provided in Section 7.8
hereof shall execute, acknowledge and deliver to each of the Servicer, the
Issuer, the Rating Agency, the Noteholders and to its predecessor Indenture
Trustee an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor Indenture Trustee shall become
effective and such successor Indenture Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor Indenture Trustee hereunder with like effect as
if originally named a Indenture Trustee. The predecessor Indenture Trustee shall
deliver or cause to be delivered to the successor Indenture Trustee or its
custodian any Transaction Documents and statements held by it or its custodian
hereunder; and the Servicer and the Issuer and the predecessor Indenture Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for the full and certain vesting and confirmation in the
successor Indenture Trustee of all such rights, powers, duties and obligations.

(b)      In case of the appointment hereunder of a successor Indenture Trustee
with respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Indenture Trustee all the rights, powers, trusts and duties of the
retiring Indenture Trustee with respect to the Notes to which the appointment of
such successor Indenture Trustee relates, (ii) if the retiring Indenture Trustee
is not retiring with respect to all Notes, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Indenture Trustee with respect to the Notes as
to which the retiring Indenture Trustee is not retiring shall continue to be
vested in the retiring Indenture Trustee, and (iii) shall add to or change any
of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Trust Estate hereunder by more than one
Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held by such retiring Indenture Trustee hereunder with
respect to the Notes of that or those to which the appointment of such successor
Indenture Trustee relates.

 

61

--------------------------------------------------------------------------------



Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor indenture trustee all such rights, powers and trusts referred
to in the preceding paragraph.

(c)      No successor Indenture Trustee shall accept appointment as provided in
this Section 7.9 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.7 hereof.

(d)      Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 7.9, the Servicer shall mail notice of the succession
of such Indenture Trustee hereunder to each Noteholder at its address as shown
in the Note Register. If the Servicer fails to mail such notice within ten days
after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer and the Servicer.

 

SECTION 7.10.

Merger or Consolidation of Indenture Trustee.

Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to the corporate trust business of the Indenture Trustee,
shall be the successor of the Indenture Trustee hereunder, provided such Person
shall be eligible under the provisions of Section 7.7 hereof, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

SECTION 7.11.

Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

 

62

--------------------------------------------------------------------------------



(a)      At any time or times for the purpose of meeting any legal requirement
of any jurisdiction in which any part of the Trust Estate may at the time be
located or in which any action of the Indenture Trustee may be required to be
performed or taken, the Indenture Trustee, the Servicer or the Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer and the Servicer, one or more Persons to act as
separate trustee or separate trustees or co-trustee, acting jointly with the
Indenture Trustee, of all or any part of the Trust Estate, to the full extent
that local law makes it necessary for such separate trustee or separate trustees
or co-trustee acting jointly with the Indenture Trustee to act. Notwithstanding
the appointment of any separate or co-trustee, the Indenture Trustee shall
remain obligated and liable for the obligations of the Indenture Trustee under
this Indenture.

(b)      The Indenture Trustee and, at the request of the Indenture Trustee, the
Issuer shall execute, acknowledge and deliver all such instruments as may be
required by the legal requirements of any jurisdiction or by any such separate
trustee or separate trustees or co-trustee for the purpose of more fully
confirming such title, rights, or duties to such separate trustee or separate
trustees or co-trustee. Upon the acceptance in writing of such appointment by
any such separate trustee or separate trustees or co-trustee, it, he, she or
they shall be vested with such title to the Trust Estate or any part thereof,
and with such rights, powers, duties and obligations as shall be specified in
the instrument of appointment, and such rights, powers, duties and obligations
shall be conferred or imposed upon and exercised or performed by the Indenture
Trustee, or the Indenture Trustee and such separate trustee or separate trustees
or co-trustees jointly with the Indenture Trustee subject to all the terms of
this Indenture, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed the Indenture Trustee shall
be incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate trustee or separate trustees or co-trustee, as the case may be. Any
separate trustee or separate trustees or co-trustee may, at any time by an
instrument in writing, constitute the Indenture Trustee its attorney-in-fact and
agent with full power and authority to do all acts and things and to exercise
all discretion on its behalf and in its name. In any case, if any such separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, the title to the Trust Estate and all assets, property, rights, power
duties and obligations and duties of such separate trustee or co-trustee shall,
so far as permitted by law, vest in and be exercised by the Indenture Trustee,
without the appointment of a successor to such separate trustee or co-trustee
unless and until a successor is appointed.

(c)      All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.

(d)      Every additional trustee and separate trustee hereunder shall, to the
extent permitted by law, be appointed and act and the Indenture Trustee shall
act, subject to the following provisions and conditions: (i) all powers, duties
and obligations and rights conferred upon the Indenture Trustee in respect of
the receipt, custody, investment and payment of monies shall be exercised solely
by the Indenture Trustee; (ii) all other rights, powers, duties and obligations
conferred or imposed upon the Indenture Trustee shall be conferred or imposed
and exercised or performed by the Indenture Trustee and such additional trustee
or trustees and separate trustee or trustees jointly except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Timeshare Properties in any such
jurisdiction) shall be exercised and performed by such additional trustee or
trustees or separate trustee or trustees; (iii) no power hereby given to, or
exercisable by, any such additional trustee or separate trustee shall be
exercised hereunder by such trustee except jointly with, or with the consent of,
the Indenture Trustee; and (iv) no trustee hereunder shall be personally liable
by reason of any act or omission of any other trustee hereunder.

 

63

--------------------------------------------------------------------------------



If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.

(e)      Any request, approval or consent in writing by the Indenture Trustee to
any additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.

(f)       Notwithstanding any other provision of this Section 7.11, the powers
of any additional trustee or separate trustee shall not exceed those of the
Indenture Trustee hereunder.

 

SECTION 7.12.

Paying Agent and Note Registrar Rights.

So long as the Indenture Trustee is the Paying Agent and Note Registrar, the
Paying Agent and Note Registrar shall be entitled to the rights, benefits and
immunities of the Indenture Trustee as set forth in this Article VII to the same
extent and as fully as though named in place of the Indenture Trustee herein.
The Paying Agent shall be compensated out of the Indenture Trustee Fee.

 

SECTION 7.13.

Authorization.

(a)      The Issuer hereby authorizes and directs the Indenture Trustee to enter
into the Lockbox Agreement. Pursuant to the Lockbox Agreement, the Indenture
Trustee agrees to cause to be established and maintained an account (the
“Lockbox Account”) for the benefit of the Noteholders. The Lockbox Account will
be titled as required by the Lockbox Bank. The Indenture Trustee is authorized
and directed to act as titleholder of the Lockbox Account in accordance with the
terms of the Lockbox Agreement for the benefit of the Noteholders with interests
in the funds on deposit in such account. In addition, the Indenture Trustee is
hereby authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents and the Depository Agreement. The Lockbox Bank
will be required to transfer and will be permitted to withdraw funds from the
Lockbox Account in accordance with the Lockbox Agreement.

(b)      The Indenture Trustee is authorized and directed to act as titleholder
of the Credit Card Account for the benefit of the Noteholders with interests in
the funds on deposit in such account.

 

64

--------------------------------------------------------------------------------



 

SECTION 7.14.

Maintenance of Office or Agency.

The Indenture Trustee will maintain in the Borough of Manhattan, the City of New
York, an office or agency where Notes may be surrendered for registration of
transfer or exchange, and where notices and demands to or upon the Indenture
Trustee in respect of the Notes and this Indenture may be served. The Indenture
Trustee will give prompt written notice to the Issuer, the Servicer and the
Noteholders of the location, and of any change in the location, of any such
office or agency or shall fail to furnish the Issuer or the Servicer with the
address thereof, such surrenders, notices and demands may be made or served at
the Corporate Trust Office, and the Issuer hereby appoints the Indenture Trustee
as its agent to receive all such surrenders, notices and demands.

ARTICLE VIII.

 

COVENANTS OF THE ISSUER

 

SECTION 8.1.

Payment of Principal, Interest and Other Amounts.

The Issuer will cause the due and punctual payment of the principal of, and
interest on, the Notes in accordance with the terms of the Notes and this
Indenture.           

 

SECTION 8.2.

Eligible Timeshare Loans.

On each Transfer Date, each Subsequent Timeshare Loan or Qualified Substitute
Timeshare Loan, as the case may be, shall be an Eligible Timeshare Loan.

 

SECTION 8.3.

Money for Payments to Noteholders to Be Held in Trust.

(a)      All payments of amounts due and payable with respect to any Notes that
are to be made from amounts withdrawn from the Trust Accounts pursuant to
Sections 3.4 or 6.6 hereof shall be made on behalf of the Issuer by the
Indenture Trustee, and no amounts so withdrawn from the Collection Account for
payments of the Notes shall be paid over to the Issuer under any circumstances,
except as provided in this Section 8.3, in Section 3.4 or Section 6.6 hereof, as
the case may be.

(b)      In making payments hereunder, the Indenture Trustee will hold all sums
held by it for the payment of amounts due with respect to the Notes in trust for
the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided.

 

65

--------------------------------------------------------------------------------



(c)      Except as required by applicable law, any money held by the Indenture
Trustee or the Paying Agent in trust for the payment of any amount due with
respect to any Note shall not bear interest and if remaining unclaimed for two
years after such amount has become due and payable to the Noteholder shall be
discharged from such trust and, subject to applicable escheat laws, and so long
as no Event of Default has occurred and is continuing, paid to the Issuer upon
request; otherwise, such amounts shall be redeposited in the Collection Account
as Available Funds, and such Noteholder shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment thereof (but only to the
extent of the amounts so paid to the Issuer), and all liability of the Indenture
Trustee or the Paying Agent with respect to such trust money shall thereupon
cease; provided, however, that the Indenture Trustee or the Paying Agent, before
being required to make any such repayment, shall cause to be published once, at
the expense and direction of the Issuer, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in the City of New York, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer. The Indenture Trustee or the Paying Agent shall
also adopt and employ, at the expense and direction of the Issuer, any other
reasonable means of notification of such repayment (including, but not limited
to, mailing notice of such repayment to Noteholders whose Notes have been called
but have not been surrendered for redemption or whose right to or interest in
moneys due and payable but not claimed is determinable) from the records of the
Indenture Trustee or of any Paying Agent, at the last address of record for each
such Noteholder.

(d)      The Issuer will cause each Paying Agent to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent shall agree with the
Indenture Trustee (and if the Indenture Trustee is the Paying Agent, it hereby
so agrees), subject to the provisions of this Section 8.3, that such Paying
Agent will:

(i)        give the Indenture Trustee notice of any occurrence that is, or with
notice or with the lapse of time or both would become, an Event of Default by
the Issuer of which it has actual knowledge in the making of any payment
required to be made with respect to the Notes;

(ii)       at any time during the continuance of any such occurrence described
in clause (i) above, upon the written request of the Indenture Trustee, pay to
the Indenture Trustee all sums so held in trust by such Paying Agent;

(iii)      immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it in trust for the payment of Notes if at
any time it ceases to meet the standards required to be met by a Paying Agent at
the time of its appointment; and

(iv)      comply with all requirements of the Code or any applicable state law
with respect to the withholding from any payments made by it on any Notes of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such monies.

 

66

--------------------------------------------------------------------------------



 

SECTION 8.4.

Existence; Merger; Consolidation, etc.

(a)      The Issuer will keep in full effect its existence, rights and
franchises as a statutory trust under the laws of the State of Delaware, and
will obtain and preserve its qualification to do business as a foreign business
trust in each jurisdiction in which such qualification is or shall be necessary
to protect the validity and enforceability of this Indenture, the Notes or any
of the Timeshare Loans.

(b)      The Issuer shall at all times observe and comply in all material
respects with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, and (iii) all requisite and
appropriate formalities in the management of its business and affairs and the
conduct of the transactions contemplated hereby.

(c)      The Issuer shall not (i) consolidate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.

(d)      The Issuer shall not become an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (or any successor or amendatory statute), and
the rules and regulations thereunder (taking into account not only the general
definition of the term “investment company” but also any available exceptions to
such general definition); provided, however, that the Issuer shall be in
compliance with this Section 8.4 if it shall have obtained an order exempting it
from regulation as an “investment company” so long as it is in compliance with
the conditions imposed in such order.

 

SECTION 8.5.

Protection of Trust Estate; Further Assurances.

(a)      The Issuer will from time to time execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance, and other
instruments, and will take such other action as may be necessary or advisable
to:

(i)        Grant more effectively the assets comprising all or any portion of
the Trust Estate;

(ii)       maintain or preserve the Lien of this Indenture or carry out more
effectively the purposes hereof;

(iii)      publish notice of, or protect the validity of, any Grant made or to
be made by this Indenture and perfect the security interest contemplated hereby
in favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Trust Estate; provided, that the Issuer shall not be
required to cause the recordation of the Indenture Trustee’s name as Lien holder
on the related title documents for the Timeshare Properties so long as no Event
of Default has occurred and is continuing;

 

67

--------------------------------------------------------------------------------



(iv)      enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to, actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and

(v)       preserve and defend title to the Timeshare Loans (including the right
to receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.

(b)      The Issuer will not take any action and will use its commercially
reasonable efforts not to permit any action to be taken by others that would
release any Person from any of such Person’s material covenants or obligations
under any instrument or agreement included in the Trust Estate or that would
result in the amendment, hypothecation, subordination, termination or discharge
of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Indenture or the Custodial
Agreement or such other instrument or agreement.

(c)      The Issuer may contract with or otherwise obtain the assistance of
other Persons to assist it in performing its duties under this Indenture, and
any performance of such duties by a Person identified to the Indenture Trustee
in an Officer’s Certificate of the Issuer shall be deemed to be action taken by
the Issuer, provided, however, that no appointment of such Person shall relieve
the Issuer of its duties and obligations hereunder. Initially, the Issuer has
contracted with the Servicer, the Indenture Trustee and the Custodian pursuant
to this Indenture to assist the Issuer in performing its duties under this
Indenture and the other Transaction Documents.

(d)      The Issuer will punctually perform and observe all of its obligations
and agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate.

(e)      Without derogating from the absolute nature of the assignment granted
to the Indenture Trustee under this Indenture or the rights of the Indenture
Trustee hereunder, the Issuer agrees (i) that it will not, without the prior
written consent of the Indenture Trustee and the Noteholders representing at
least 66-2/3% of the Adjusted Note Balance of each Class of Notes, amend,
modify, waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
Timeshare Loan (except to the extent otherwise provided in this Indenture or in
the Timeshare Loan Documents) or the Transaction Documents, or waive timely
performance or observance by the Servicer, the Indenture Trustee, the Custodian,
the Paying Agent or the Depositor under this Indenture; and (ii) that any such
amendment shall not (A) reduce in any manner the amount of, or accelerate or
delay the timing of, distributions that are required to be made for the benefit
of the Noteholders or (B) reduce the aforesaid percentage of the Notes that is
required to consent to any such amendment, without the consent of the
Noteholders of all the Outstanding Notes. If any such amendment, modification,
supplement or waiver shall be so consented to by the Indenture Trustee and the
Noteholders, the Issuer agrees, promptly following a request by the Indenture
Trustee, to execute and deliver, at its own expense, such agreements,
instruments, consents and other documents as the Indenture Trustee may deem
necessary or appropriate in the circumstances.

 

68

--------------------------------------------------------------------------------



The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or Assignment of Mortgage required pursuant to this Section 8.5; provided,
however, that such designation shall not be deemed to create a duty of the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument required pursuant to this Section 8.5 shall
arise only if a Responsible Officer of the Indenture Trustee or the Servicer, as
applicable, has Knowledge of any failure of the Issuer to comply with the
provisions of this Section 8.5.

 

SECTION 8.6.

Additional Covenants.

 

(a)

The Issuer will not:

(i)        sell, transfer, exchange or otherwise dispose of any portion of the
Trust Estate except as expressly permitted by this Indenture;

(ii)       claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes (other than amounts properly withheld from such
payments under the Code or any applicable state law);

(iii)      engage in any business or activity other than as permitted by this
Indenture, the Trust Agreement and the other Transaction Documents and any
activities incidental thereto, or amend the Trust Agreement as in effect on the
Closing Date other than in accordance with Article XI thereof;

(iv)      issue debt of obligations under any agreement other than this
Indenture;

(v)       incur or assume, directly or indirectly, any indebtedness, except for
such indebtedness as may be incurred by the Issuer pursuant to this Indenture,
or guaranty any indebtedness or other obligations of any Person (other than the
Timeshare Loans), or own, purchase, repurchase or acquire (or agree contingently
to do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person (other than the
Timeshare Loans);

 

69

--------------------------------------------------------------------------------



(vi)      dissolve or liquidate in whole or in part or merge or consolidate with
any other Person;

(vii)     (A) permit the validity or effectiveness of this Indenture or any
Grant hereby to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof (other than tax liens, mechanics; liens and
other liens that arise by operation of law, in each case on any of the Resort
Interests and arising solely as a result of an act or omission of the related
Obligor) other than the Lien of this Indenture or (C) except as otherwise
contemplated in this Indenture, permit the Lien of this Indenture (other than
with respect to any Permitted Liens or such tax, mechanic’s or other lien) not
to constitute a valid first priority security interest in the Trust Estate;

(viii)    take any action or fail to take any actions which may cause the Issuer
to be (A) an association taxable as a corporation pursuant to Section 7701 of
the Code, (B) a publicly traded partnership taxable as a corporation pursuant to
Section 7704 of the Code or (C) a taxable mortgage pool pursuant to Section
7701(i) of the Code; or

(ix)      change the location of its principal place of business or jurisdiction
of organization without the prior notice to the Indenture Trustee and the
Noteholders.

(b)      Notice of Events of Default. Immediately upon the Issuer having
Knowledge of the existence of any condition or event which constitutes a Default
or an Event of Default or a Servicer Event of Default, the Issuer shall deliver
to the Indenture Trustee a written notice describing its nature and period of
existence and what action the Issuer is taking or proposes to take with respect
thereto.

(c)      Report on Proceedings. Promptly upon the Issuer’s becoming aware of (i)
any proposed or pending investigation of it by any governmental authority or
agency; or (ii) any pending or proposed court or administrative proceeding which
involves or is reasonably likely to involve the possibility of materially and
adversely affecting the properties, business, prospects, profits or condition
(financial or otherwise) of the Issuer, the Issuer shall deliver to the
Indenture Trustee a written notice specifying the nature of such investigation
or proceeding and what action the Issuer is taking or proposes to take with
respect thereto and evaluating its merits.

 

(d)

Taxes.

The Issuer shall pay all taxes when due and payable or levied against its
assets, properties or income, including any property that is part of the Trust
Estate, except to the extent the Issuer is contesting the same in good faith and
has set aside adequate reserves in accordance with GAAP for the payment thereof.

 

70

--------------------------------------------------------------------------------



 

SECTION 8.7.

Restricted Payments.

The Issuer shall not, directly or indirectly, (i) pay any dividend or make any
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, to the Owner Trustee or any owner of a
beneficial interest in the Issuer or otherwise with respect to any ownership or
equity interest to security in or of the Issuer, the Club Originator, the
Depositor or to the Servicer, (ii) redeem, purchase, retire or otherwise acquire
for value any such ownership or equity interest or security or (iii) set aside
or otherwise segregate any amounts for any such purpose; provided, however, that
the Issuer may make, or cause to be made, payments and distributions to or on
behalf of the Servicer, the Backup Servicer, the Lockbox Bank, the Club
Originator, the Depositor, the Indenture Trustee, the Owner Trustee, the
Administrator, the Custodian, the Noteholders and the Certificateholders as
contemplated by, and to the extent funds are available for such purpose under,
this Indenture, the Sale Agreement, the Trust Agreement or the other Transaction
Documents. The Issuer will not, directly or indirectly, make or cause to be made
payments to or distributions from the Collection Account except in accordance
with this Indenture and the other Transaction Documents.

 

SECTION 8.8.

Further Instruments and Acts.

Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.

ARTICLE IX.

 

SUPPLEMENTAL INDENTURES

 

SECTION 9.1.

Supplemental Indentures.

(a)      The Issuer and the Indenture Trustee, when authorized by an Issuer
Order, at any time and from time to time, may enter into one or more indentures
supplemental hereto, in form satisfactory to the Indenture Trustee, without the
consent of any Noteholder, for any of the following purposes:

(i)        to correct or amplify the description of any property at any time
subject to the Lien of this Indenture, or to better assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the Lien of this Indenture; provided, such action pursuant to this clause (i)
shall not adversely affect the interests of the Noteholders in any respect; or

(ii)       to evidence and provide for the acceptance of appointment hereunder
by a successor Indenture Trustee with respect to the Notes and to add to or
change any of the provisions of this Indenture as shall be necessary to provide
for or facilitate the administration of the trusts hereunder by more than one
Indenture Trustee, pursuant to the requirements of Section 7.9 hereof; or

 

71

--------------------------------------------------------------------------------



(iii)      to cure any ambiguity, to correct or supplement any provision herein
which may be defective or inconsistent with any other provision herein or to
conform the provisions herein to the descriptions set forth in the Offering
Circular, or to make any other provisions with respect to matters or questions
arising under this Indenture;

provided that any action pursuant to clauses (i), (ii) or (iii) shall not
adversely affect the interests of any Noteholder.

(b)      The Indenture Trustee shall promptly deliver, at least five Business
Days prior to the effectiveness thereof, to each Noteholder and the Rating
Agency, a copy of any supplemental indenture entered into pursuant to this
Section 9.1(a).

 

SECTION 9.2.

Supplemental Indentures with Consent of Noteholders.

(a)      With the consent of Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes then Outstanding and by Act of said
Noteholders delivered to the Issuer and the Indenture Trustee, the Issuer and
the Indenture Trustee may, pursuant to an Issuer Order, enter into an indenture
or indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Noteholder of each Outstanding Note affected thereby,

(i)        change the Stated Maturity or Payment Date of any Note or the amount
of principal payments or interest payments due or to become due on any Payment
Date with respect to any Note, or change the priority of payment thereof as set
forth herein, or reduce the principal amount thereof or the Note Rate thereon,
or change the place of payment where, or the coin or currency in which, any Note
or the interest thereon is payable, or impair the right to institute suit for
the enforcement of any such payment on or after the Stated Maturity;

(ii)       reduce the percentage of the Outstanding Note Balance or Adjusted
Note Balance, the consent of the Noteholders of which is required for any
supplemental indenture, for any waiver of compliance with provisions of this
Indenture or Events of Default and their consequences;

(iii)      modify any of the provisions of this Section 9.2 or Section 6.13
hereof except to increase any percentage of Noteholders required for any
modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Noteholder of
each Outstanding Note affected thereby;

(iv)      modify or alter the provisions of the proviso to the definition of the
term “Outstanding”; or

 

72

--------------------------------------------------------------------------------



(v)       permit the creation of any lien ranking prior to or on a parity with
the Lien of this Indenture with respect to any part of the Trust Estate or
terminate the Lien of this Indenture on any property at any time subject hereto
or deprive any Noteholder of the security afforded by the Lien of this
Indenture;

provided, no such supplemental indenture may modify or change any terms
whatsoever of this Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder.

(b)      The Indenture Trustee shall promptly deliver, at least five Business
Days prior to the effectiveness thereof to each Noteholder and the Rating
Agency, a copy of any supplemental indenture entered into pursuant to Section
9.2(a) hereof.

 

SECTION 9.3.

Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture (a) pursuant to Section 9.1 hereof or (b) pursuant to Section 9.2
hereof without the consent of each Noteholder to the execution of the same, or
the modifications thereby of the trusts created by this Indenture, the Indenture
Trustee shall be entitled to receive, and (subject to Section 7.1 hereof) shall
be, fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture. The Indenture Trustee may, but shall not be obligated to, enter into
any supplemental indenture which affects the Indenture Trustee’s own rights,
duties, obligations, or immunities under this Indenture or otherwise.

 

SECTION 9.4.

Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every
Noteholder theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.

 

SECTION 9.5.

Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Indenture
Trustee, bear a notation in form approved by the Indenture Trustee as to any
matter provided for in such supplemental indenture. New Notes so modified as to
conform, in the opinion of the Indenture Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

 

73

--------------------------------------------------------------------------------



ARTICLE X.

 

REDEMPTION OF NOTES

 

SECTION 10.1.

Optional Redemption; Election to Redeem.

The Servicer shall have the option to redeem not less than all of the Notes and
thereby cause the early repayment of the Notes on any date after the Optional
Redemption Date by payment of an amount equal to the Redemption Price and any
amounts, fees and expenses that are required to be paid pursuant to Section
6.6(b) hereof (unless amounts in the Trust Accounts are sufficient to make such
payments).

 

SECTION 10.2.

Notice to Indenture Trustee.

The Servicer shall give written notice of its intention to redeem the Notes to
the Indenture Trustee at least 15 days prior to the Redemption Date (unless a
shorter period shall be satisfactory to the Indenture Trustee).

 

SECTION 10.3.

Notice of Redemption by the Servicer.

Notices of redemption shall be given by the Servicer by first class mail,
postage prepaid, mailed not less than 15 days prior to the Redemption Date to
each Noteholder, at the address listed in the Note Register and to the Rating
Agency. All notices of redemption shall state (a) the Redemption Date, (b) the
Redemption Price, (c) that on the Redemption Date, the Redemption Price will
become due and payable in respect of each Note, and that interest thereon shall
cease to accrue if payment is made on the Redemption Date and (d) the office of
the Indenture Trustee where the Notes are to be surrendered for payment of the
Redemption Price. Failure to give notice of redemption, or any defect therein,
to any Noteholder shall not impair or affect the validity of the redemption of
any other Note.

 

SECTION 10.4.

Deposit of Redemption Price.

On or before the Business Day immediately preceding the Redemption Date, the
Servicer shall deposit with the Indenture Trustee an amount equal to the
Redemption Price and any amounts, fees and expenses that are required to be paid
hereunder (less any portion of such payment to be made from funds held in any of
the Trust Accounts).

 

SECTION 10.5.

Notes Payable on Redemption Date.

Notice of redemption having been given as provided in Section 10.3 hereof and
deposit of the Redemption Price with the Indenture Trustee having been made as
provided in Section 10.4 hereof, the Notes shall on the Redemption Date, become
due and payable at the Redemption Price, and, on such Redemption Date, such
Notes shall cease to accrue interest. The Indenture Trustee shall apply all
available funds in accordance with Section 6.6(b) hereof and the Noteholders
shall be paid the Redemption Price by the Indenture Trustee on behalf of the
Servicer upon presentment and surrender of their Notes at the office of the
Indenture Trustee. If the Servicer shall have failed to deposit the Redemption
Price with the Indenture Trustee, the principal and interest with respect to
each Class of Notes shall, until paid, continue to accrue interest at their
respective Note Rates. The Servicer’s failure to deposit the Redemption Price
shall not constitute an Event of Default hereunder.

 

74

--------------------------------------------------------------------------------



ARTICLE XI.

 

SATISFACTION AND DISCHARGE

 

SECTION 11.1.

Satisfaction and Discharge of Indenture.

(a)      This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of, and at the
expense of, the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

 

(i)

either:

 

(A)

all Notes theretofore authenticated and delivered (other than (1) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.5 hereof and (2) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or

 

(B)

the final installments of principal on all such Notes not theretofore delivered
to the Indenture Trustee for cancellation (1) have become due and payable, or
(2) will become due and payable at their Stated Maturity, as applicable within
one year, and the Issuer has irrevocably deposited or caused to be deposited
(out of Available Funds or amounts received pursuant to Article X hereof) with
the Indenture Trustee in trust an amount sufficient to pay and discharge the
entire indebtedness on such Notes not theretofore delivered to the Indenture
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof;

(ii)       the Issuer and the Servicer have paid or caused to be paid (out of
Available Funds or amounts received pursuant to Article X hereof) all sums
payable hereunder by the Issuer and the Servicer for the benefit of the
Noteholders and the Indenture Trustee; and

(iii)      the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.

 

75

--------------------------------------------------------------------------------



At such time, the Indenture Trustee shall deliver to the Issuer or at the
Issuer’s direction all cash, securities and other property held by it as part of
the Trust Estate other than funds deposited with the Indenture Trustee pursuant
to Section 11.1(a)(i) hereof, for the payment and discharge of the Notes.

(b)      Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof and,
if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) hereof, the obligations of the Indenture Trustee under
Sections 11.2 and 8.3(c) hereof shall survive.

SECTION 11.2.        Application of Trust Money; Repayment of Money Held by
Paying Agent.

Subject to the provisions of Section 8.3(c) hereof, all money deposited with the
Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof shall be held in
trust and applied by the Indenture Trustee in accordance with the provisions of
the Notes, this Indenture and the Trust Agreement, to the payment, either
directly or through a Paying Agent, as the Indenture Trustee may determine, to
the Persons entitled thereto, of the principal and interest for whose payment
such money has been deposited with the Indenture Trustee.

In connection with the satisfaction and discharge of this Indenture, all moneys
then held by any Paying Agent other than the Indenture Trustee under the
provisions of this Indenture with respect to the Notes shall, upon demand of the
Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.4 hereof and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.

 

SECTION 11.3.

Trust Termination Date.

Upon the full application of (a) moneys deposited pursuant to this Article XI or
(b) proceeds of the Timeshare Loans pursuant to Sections 3.4 or 6.6 hereof, the
Trust Estate created by this Indenture shall be deemed to have terminated and
all Liens granted hereunder shall be released.

ARTICLE XII.

 

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

SECTION 12.1.

Representations and Warranties of the Issuer.

The Issuer represents and warrants to the Indenture Trustee, the Servicer, the
Backup Servicer and the Noteholders as of the Closing Date, as follows:

(a)      Organization and Good Standing. The Issuer has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
presently conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Indenture and the other Transaction
Documents and to perform the transactions contemplated hereby and thereby.

 

76

--------------------------------------------------------------------------------



(b)      Binding Obligation. This Indenture and the other Transaction Documents
to which it is a party have each been duly executed and delivered on behalf of
the Issuer and this Indenture and each other Transaction Document to which it is
a party constitutes a legal, valid and binding obligation of the Issuer
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights and by
general principles of equity.

(c)      No Consents Required. No consent of, or other action by, and no notice
to or filing with, any Governmental Authority or any other party, is required
for the due execution, delivery and performance by the Issuer of this Indenture
or any of the other Transaction Documents or for the perfection of or the
exercise by the Indenture Trustee or the Noteholders of any of their rights or
remedies thereunder which have not been duly obtained.

(d)      No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
organizational documents of the Issuer, or any indenture, agreement or other
instrument to which the Issuer is a party or by which it is bound; nor result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than this
Indenture).

(e)      No Proceedings. There is no pending or, to the Issuer’s Knowledge,
threatened action, suit or proceeding, nor any injunction, writ, restraining
order or other order of any nature against or affecting the Issuer, its officers
or directors, or the property of the Issuer, in any court or tribunal, or before
any arbitrator of any kind or before or by any Governmental Authority (i)
asserting the invalidity of this Indenture or any of the other Transaction
Documents, (ii) seeking to prevent the sale and assignment of any Timeshare Loan
or the consummation of any of the transactions contemplated thereby, (iii)
seeking any determination or ruling that might materially and adversely affect
(A) the performance by the Issuer of this Indenture or any of the other
Transaction Documents or the interests of the Noteholders, (B) the validity or
enforceability of this Indenture or any of the other Transaction Documents, (C)
any Timeshare Loan, or (D) the Intended Tax Characterization, or (iv) asserting
a claim for payment of money adverse to the Issuer or the conduct of its
business or which is inconsistent with the due consummation of the transactions
contemplated by this Indenture or any of the other Transaction Documents.

(f)       Issuer Not Insolvent. The Issuer is solvent and will not become
insolvent after giving effect to the transactions contemplated by this Indenture
and each of the other Transaction Documents.

(g)      Name. The legal name of the Issuer is as set forth in the signature
page of this Indenture and the Issuer does not have any trade names, fictitious
names, assumed names or “doing business as” names.

 

77

--------------------------------------------------------------------------------



(h)      Eligible Timeshare Loans. Each Timeshare Loan subject to the Lien of
this Indenture is an Eligible Timeshare Loan.

 

 

SECTION 12.2.

Representations and Warranties of the Servicer.

The initial Servicer hereby represents and warrants to the Indenture Trustee,
the Issuer, the Backup Servicer and the Noteholders, as of the Closing Date, the
following:

 

(a)

Organization and Authority. The Servicer:

(i)        is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts;

(ii)       has all requisite power and authority to own and operate its
properties and to conduct its business as currently conducted and as proposed to
be conducted as contemplated by the Transaction Documents to which it is a
party, to enter into the Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party;

(iii)      has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary, except where the failure to make such filing will not have a material
adverse effect on the Servicer’s activities or its ability to perform its
obligations under the Transaction Documents; and

(iv)      is duly qualified to do business as a foreign corporation and in good
standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Indenture makes such qualification necessary, except where the failure to be
so qualified will not have a material adverse effect on its business or its
ability to perform its obligations under this Indenture or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans.

(b)      Place of Business.  The address of the principal place of business and
chief executive office of the Servicer is 4960 Conference Way North, Suite 100,
Boca Raton, Florida 33431 and there have been no other such locations during the
immediately preceding four months.

(c)      No Consents. No consent, approval, order or authorization of, and no
filing with or notice to, any court or other Governmental Authority in respect
of the Servicer is required which has not been obtained in connection with the
authorization, execution, delivery or performance by the Servicer of this
Indenture or any of the other Transaction Documents to which the Servicer is a
party or under the transactions contemplated hereunder or thereunder.

 

78

--------------------------------------------------------------------------------



(d)      Compliance with Other Instruments, etc.  The Servicer is not in
violation of any term of its certificate of incorporation or by-laws. The
execution, delivery and performance by the Servicer of the Transaction Documents
to which it is a party do not and will not (i) conflict with or violate the
organizational documents of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound where such conflict would have a
material adverse effect on the Servicer’s activities or its ability to perform
its obligations under the Transaction Documents or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.

(e)      Compliance with Law.  The Servicer is in material compliance with all
statutes, laws and ordinances and all governmental rules and regulations to
which it is subject, the violation of which, either individually or in the
aggregate, could materially adversely affect its business, earnings, properties
or condition (financial or other). The internal policies and procedures employed
by the Servicer are in material compliance with all applicable statutes, laws
and ordinances and all governmental rules and regulations. The execution,
delivery and performance of the Transaction Documents to which it is a party do
not and will not cause the Servicer to be in violation of any law or ordinance,
or any order, rule or regulation, of any federal, state, municipal or other
governmental or public authority or agency where such violation would, either
individually or in the aggregate, materially adversely affect its business,
earnings, properties or condition (financial or other).

(f)       Pending Litigation or Other Proceedings. Except as specified on
Schedule II hereto, there is no pending or, to the best of the Servicer’s
Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting the Servicer which, if decided adversely, would materially and
adversely affect (i) the condition (financial or otherwise), business or
operations of the Servicer, (ii) the ability of the Servicer to perform its
obligations under, or the validity or enforceability of this Indenture or any
other documents or transactions contemplated under this Indenture, (iii) any
Timeshare Loan or title of any Obligor to any Timeshare Property pursuant to the
applicable Owner Beneficiary Agreement or (iv) the Indenture Trustee’s ability
to foreclose or otherwise enforce the Liens of the Timeshare Loans.

(g)      Taxes. Except as described on Schedule II hereto, the Servicer has
timely filed all tax returns (federal, state and local) which are required to be
filed and has paid all taxes that have become due and payable, other than those
which are being contested in good faith or where the failure to file or pay
would not have a material adverse effect on the Servicer’s activities or its
ability to perform its obligations under the Transaction Documents.

(h)      Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Servicer.

(i)       Securities Laws. The Servicer is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

79

--------------------------------------------------------------------------------



(j)       Proceedings.  The Servicer has taken all action necessary to authorize
the execution and delivery by it of the Transaction Documents to which it is a
party and the performance of all obligations to be performed by it under the
Transaction Documents.

(k)      Defaults. The Servicer is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Servicer’s Knowledge, no event has occurred which with notice or lapse of time
or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.

(l)       Insolvency. The Servicer is solvent. Prior to the date hereof, the
Servicer did not, and is not about to, engage in any business or transaction for
which any property remaining with the Servicer would constitute an unreasonably
small amount of capital. In addition, the Servicer has not incurred debts that
would be beyond the Servicer’s ability to pay as such debts matured.

(m)     No Consents.  No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.

(n)      Name. The legal name of the Servicer is as set forth in the signature
page of this Indenture and the Servicer does not have any trade names,
fictitious names, assumed names or “doing business as” names other than
“Bluegreen Patten Corporation” in North Carolina, “Bluegreen Corporation of
Massachusetts” in Louisiana and “BXG California, Inc.” in California.

(o)      Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Closing Date which when taken as a whole,
materially adversely affect the financial condition or assets or business of the
Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates, the Offering Circular and other documents furnished by or on
behalf of the Servicer pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

 

80

--------------------------------------------------------------------------------



(p)      Ratings. Each of the Resorts specified in Exhibit I hereto have, as of
the Closing Date, ratings at least equal to the ratings specified therein.

(q)      ACH Form. The Servicer has delivered a form of the ACH Form attached to
the Sale Agreement to the Backup Servicer for its review.

 

SECTION 12.3.

Representations and Warranties of the Indenture Trustee.

The Indenture Trustee hereby represents and warrants to the Servicer, the
Issuer, the Backup Servicer and the Noteholders as of the Closing Date, the
following:

(a)      The Indenture Trustee is a national banking association duly organized,
validly existing and in good standing under the laws of the United States.

(b)      The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee is a party, and the performance and
compliance with the terms of this Indenture and the other Transaction Documents
to which the Indenture Trustee is a party by the Indenture Trustee, will not
violate the Indenture Trustee’s organizational documents or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in a breach of, any material agreement or other
material instrument to which it is a party or by which it is bound.

(c)      Except to the extent that the laws of certain jurisdictions in which
any part of the Trust Estate may be located require that a co-trustee or
separate trustee be appointed to act with respect to such property as
contemplated herein, the Indenture Trustee has the full power and authority to
carry on its business as now being conducted and to enter into and consummate
all transactions contemplated by this Indenture and the other Transaction
Documents, has duly authorized the execution, delivery and performance of this
Indenture and the other Transaction Documents to which it is a party, and has
duly executed and delivered this Indenture and the other Transaction Documents
to which it is a party.

(d)      This Indenture, assuming due authorization, execution and delivery by
the other parties hereto, constitutes a valid and binding obligation of the
Indenture Trustee, enforceable against the Indenture Trustee in accordance with
the terms hereof, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and the rights of creditors of banks and (ii)
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

(e)      The Indenture Trustee is not in violation of, and its execution and
delivery of this Indenture and the other Transaction Documents to which it is a
party and its performance and compliance with the terms of this Indenture and
the other Transaction Documents to which it is a party will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Indenture Trustee’s good faith and
reasonable judgment, is likely to affect materially and adversely the ability of
the Indenture Trustee to perform its obligations under any Transaction Document
to which it is a party.

 

81

--------------------------------------------------------------------------------



(f)       No litigation is pending or, to the best of the Indenture Trustee’s
knowledge, threatened against the Indenture Trustee that, if determined
adversely to the Indenture Trustee, would prohibit the Indenture Trustee from
entering into any Transaction Document to which it is a party or, in the
Indenture Trustee’s good faith and reasonable judgment, is likely to materially
and adversely affect the ability of the Indenture Trustee to perform its
obligations under any Transaction Document to which it is a party.

(g)      Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee of or compliance by the Indenture Trustee with the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents has been obtained and is
effective.

SECTION 12.4.        Multiple Roles.

The parties expressly acknowledge and consent to U.S. Bank National Association,
acting in the multiple roles of Indenture Trustee, the Paying Agent, the Note
Registrar, the successor Servicer (in the event the Backup Servicer shall not
serve as the successor Servicer) and the Custodian. U.S. Bank National
Association may, in such capacities, discharge its separate functions fully,
without hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by U.S. Bank National Association
of express duties set forth in this Indenture in any of such capacities, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto, except in the case of negligence (other than errors in judgment)
and willful misconduct by U.S. Bank National Association.

SECTION 12.5.        [Reserved].

 

SECTION 12.6.

Covenants of the Club Trustee.

Until the date on which each Class of Notes has been paid in full, the Club
Trustee hereby covenants that:

(a)      No Conveyance. The Club Trustee agrees not to convey any Resort
Interest (as defined in the Club Trust Agreement) in the Club relating to a
Timeshare Loan unless the Indenture Trustee shall have issued an instruction to
the Club Trustee pursuant to Section 8.07(c) of the Club Trust Agreement in
connection with its exercise of its rights as an Interest Holder Beneficiary (as
defined in the Club Trust Agreement) under Section 7.02 of the Club Trust
Agreement.

 

(b)

Separate Corporate Existence. The Club Trustee shall:

 

82

--------------------------------------------------------------------------------



(i)           maintain its own deposit account or accounts, separate from those
of any Affiliate, with commercial banking institutions. The funds of the Club
Trustee will not be diverted to any other Person or for other than trust or
corporate uses of the Club Trustee, as applicable.

(ii)          ensure that, to the extent that it shares the same officers or
other employees as any of its stockholders, beneficiaries or Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

(iii)         ensure that, to the extent that the Club Trustee and the Servicer
(together with their respective stockholders or Affiliates) jointly do business
with vendors or service providers or share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Club Trustee and
the Servicer (together with their respective shareholders or Affiliates) do
business with vendors or service providers when the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing shall be fairly allocated to or among such entities for whose benefit the
goods and services are provided, and each such entity shall bear its fair share
of such costs. All material transactions between Club Trustee and any of its
Affiliates shall be only on an arms’ length basis.

(iv)         to the extent that the Club Trustee and any of its stockholders,
beneficiaries or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.

(v)          conduct its affairs strictly in accordance with the Club Trust
Agreement or its amended and restated articles of incorporation, as applicable,
and observe all necessary, appropriate and customary corporate formalities,
including, but not limited to, holding all regular and special shareholders’,
trustees’ and directors’ meetings appropriate to authorize all trust and
corporate action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts.

(c)      Merger or Consolidation. The Club Trustee shall not consolidate with or
merge into any other Person or convey, transfer or lease substantially all of
its assets as an entirety to any Person unless the Person formed by such
consolidation or into which the Club Trustee, as the case may be, has merged or
the Person which acquires by conveyance, transfer or lease substantially all the
assets of the Club Trustee, as the case may be, as an entirety, can lawfully
perform the obligations of the Club Trustee hereunder and executes and delivers
to the Indenture Trustee an agreement in form and substance reasonably
satisfactory to the Indenture Trustee which contains an assumption by such
successor entity of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Club Trustee under
this Indenture.

 

83

--------------------------------------------------------------------------------



(d)      Corporate Matters. Notwithstanding any other provision of this Section
12.6 and any provision of law, the Club Trustee shall not do any of the
following:

(i)           engage in any business or activity other than as set forth herein
or in or as contemplated by the Club Trust Agreement or its amended and restated
articles of incorporation, as applicable;

(ii)          without the affirmative vote of a majority of the members of the
board of directors (or Persons performing similar functions) of the Club Trustee
(which must include the affirmative vote of at least one duly appointed
Independent Director (as defined in the Club Trust Agreement)), (A) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (B) consent to the institution of bankruptcy or
insolvency proceedings against it, (C) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (D) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the corporation or a
substantial part of its property, (E) make a general assignment for the benefit
of creditors, (F) admit in writing its inability to pay its debts generally as
they become due, (G) terminate the Club Managing Entity as manager under the
Club Management Agreement or (H) take any corporate action in furtherance of the
actions set forth in clauses (A) through (G) above; provided, however, that no
director may be required by any shareholder or beneficiary of the Club Trustee
to consent to the institution of bankruptcy or insolvency proceedings against
the Club Trustee so long as it is solvent;

(iii)         merge or consolidate with any other corporation, company or entity
or sell all or substantially all of its assets or acquire all or substantially
all of the assets or capital stock or other ownership interest of any other
corporation, company or entity; or

(iv)         with respect to the Club Trustee, amend or otherwise modify its
amended and restated articles of incorporation or any definitions contained
therein in a manner adverse to the Indenture Trustee or any Noteholder without
the prior written consent of the Indenture Trustee.

(e)      The Club Trustee shall not incur any indebtedness other than (i) trade
payables and operating expenses (including taxes) incurred in the ordinary
course of business or (ii) in connection with servicing Resort Interests
included in the Club’s trust estate in the ordinary course of business
consistent with past practices; provided, that in no event shall the Club
Trustee incur indebtedness for borrowed money.

 

84

--------------------------------------------------------------------------------



 

SECTION 12.7.

Representations and Warranties of the Backup Servicer.

The Backup Servicer hereby represents and warrants to the Indenture Trustee, the
Issuer, the Servicer and the Noteholders, as of the Closing Date, the following:

 

(a)

Corporate Representations.

(i)        is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arizona;

(ii)       has all requisite power and authority to own and operate its
properties and to conduct its business as currently conducted and as proposed to
be conducted as contemplated by the Transaction Documents to which it is a
party, to enter into the Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party;
and

(iii)      has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary, except where the failure to make such filing will not have a material
adverse effect on the Backup Servicer activities or its ability to perform its
obligations under the Transaction Documents.

(b)      Place of Business.  The address of the principal place of business and
chief executive office of the Backup Servicer is as set forth in Section 13.3
hereof and there have been no other such locations during the immediately
preceding four months.

(c)      Compliance with Other Instruments, etc.  The Backup Servicer is not in
violation of any term of its certificate of incorporation and by-laws. The
execution, delivery and performance by the Backup Servicer of the Transaction
Documents to which it is a party do not and will not (i) conflict with or
violate the organizational documents of the Backup Servicer, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation of any Lien on any of the
properties or assets of the Backup Servicer pursuant to the terms of any
instrument or agreement to which the Backup Servicer is a party or by which it
is bound where such conflict would have a material adverse effect on the Backup
Servicer’s activities or its ability to perform its obligations under the
Transaction Documents or (iii) require any consent of or other action by any
trustee or any creditor of, any lessor to or any investor in the Backup
Servicer.

 

85

--------------------------------------------------------------------------------



(d)      Compliance with Law.  The Backup Servicer is in material compliance
with all statutes, laws and ordinances and all governmental rules and
regulations to which it is subject, the violation of which, either individually
or in the aggregate, could materially adversely affect its business, earnings,
properties or condition (financial or other). The internal policies and
procedures employed by the Backup Servicer are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Backup Servicer
to be in violation of any law or ordinance, or any order, rule or regulation, of
any federal, state, municipal or other governmental or public authority or
agency where such violation would, either individually or in the aggregate,
materially adversely affect its business, earnings, properties or condition
(financial or other).

(e)      Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Backup Servicer’s Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Backup Servicer which, if decided
adversely, would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Backup Servicer, (ii) the ability of
the Backup Servicer to perform its obligations under, or the validity or
enforceability of this Indenture or any other documents or transactions
contemplated under this Indenture, (iii) any property or title of any Obligor to
any property or (iv) the Indenture Trustee’s ability to foreclose or otherwise
enforce the Liens of the Timeshare Loans.

(f)       Taxes. The Backup Servicer has timely filed all tax returns (federal,
state and local) which are required to be filed and has paid all taxes that have
become due and payable, other than those which are being contested in good faith
or where the failure to file or pay would not have a material adverse effect on
the Backup Servicer’s activities or its ability to perform its obligations under
the Transaction Documents.

(g)      Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Backup Servicer.

(h)      Securities Laws. The Backup Servicer is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(i)       Proceedings.  The Backup Servicer has taken all action necessary to
authorize the execution and delivery by it of the Transaction Documents to which
it is a party and the performance of all obligations to be performed by it under
the Transaction Documents.

(j)       Defaults. The Backup Servicer is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Backup Servicer’s Knowledge, no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.

(k)      Insolvency. The Backup Servicer is solvent. Prior to the date hereof,
the Backup Servicer did not, and is not about to, engage in any business or
transaction for which any property remaining with the Backup Servicer would
constitute an unreasonably small amount of capital. In addition, the Backup
Servicer has not incurred debts that would be beyond the Backup Servicer’s
ability to pay as such debts matured.

 

86

--------------------------------------------------------------------------------



(l)       No Consents.  No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Backup Servicer of the Transaction Documents to which it is a party. The Backup
Servicer has obtained all consents, approvals or authorizations of, made all
declarations or filings with, or given all notices to, all federal, state or
local governmental or public authorities or agencies which are necessary for the
continued conduct by the Backup Servicer of its respective businesses as now
conducted, other than such consents, approvals, authorizations, declarations,
filings and notices which, neither individually nor in the aggregate, materially
and adversely affect, or in the future will materially and adversely affect, the
business, earnings, prospects, properties or condition (financial or other) of
the Backup Servicer.

(m)     Name. The legal name of the Backup Servicer is as set forth in the
signature page of this Indenture, and the Backup Servicer does not have any
trade names, fictitious names, assumed names or “doing business as” names.

(n)      Information. No document, certificate or report furnished by the Backup
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Backup Servicer as of the Closing Date which when taken as a
whole, materially adversely affect the financial condition or assets or business
of the Backup Servicer, or which may impair the ability of the Backup Servicer
to perform its obligations under this Indenture or any other Transaction
Document to which it is a party, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Backup
Servicer pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.

ARTICLE XIII.

 

MISCELLANEOUS

SECTION 13.1.        Officer’s Certificate and Opinion of Counsel as to
Conditions Precedent.

Upon any request or application by the Issuer (or any other obligor in respect
of the Notes) to the Indenture Trustee to take any action under this Indenture,
the Issuer (or such other obligor) shall furnish to the Indenture Trustee:

(a)      an Officer’s Certificate (which shall include the statements set forth
in Section 13.2 hereof) stating that all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
complied with; and

 

87

--------------------------------------------------------------------------------



(b)      at the request of the Indenture Trustee, an Opinion of Counsel (which
shall include the statements set forth in Section 13.2 hereof) stating that, in
the opinion of such counsel, all such conditions precedent and covenants have
been complied with.

 

SECTION 13.2.

Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(a)      a statement that the Person making such certificate or opinion has read
such covenant or condition;

(b)      a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c)      a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him/her to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and

(d)      a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

SECTION 13.3.

Notices.

(a)      All communications, instructions, directions and notices to the parties
thereto shall be (i) in writing (which may be by facsimile transmission or
electronic confirmable means, followed by delivery of original documentation
within one Business Day), (ii) effective when received and (iii) delivered or
mailed first class mail, postage prepaid to it at the following address:

If to the Issuer:

BXG Receivables Note Trust 2010-A

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Fax: (302) 636-4140

 

with a copy to:

 

Weinstock & Scavo, P.C.

3405 Piedmont Road, N.E.

Suite 300

Atlanta, Georgia 30305

Attention: Mark I. Sanders, Esq.

Fax: (404) 231-1618

 

88

--------------------------------------------------------------------------------



If to the Club Trustee:

Vacation Trust, Inc.

4950 Communication Avenue

Suite 900

Boca Raton, Florida 33431

Attention: General Counsel’s Office

Fax: (561) 912-7999

 

If to the Servicer:

 

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

Fax: (561) 912-8123

 

with a copy to:

 

Weinstock & Scavo, P.C.

3405 Piedmont Road, N.E.

Suite 300

Atlanta, Georgia 30305

Attention: Mark I. Sanders, Esq.

Fax: (404) 231-1618

 

If to the Backup Servicer:

 

Concord Servicing Corporation

4725 North Scottsdale Road

Suite 300

Scottsdale, Arizona 85251

Fax: (480) 281-5910

Attention: General Counsel

If to the Indenture Trustee and Paying Agent:

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, Minnesota 55107

Attention: Structured Finance/BXG Receivables Note Trust 2010-A

Fax: (651) 495-8090

Telephone Number: (651) 495-3880

 

89

--------------------------------------------------------------------------------



If to the Rating Agency:

 

Standard & Poor’s Ratings Services,

a Standard & Poor’s Financial Services LLC business

55 Water Street, 41st Floor

New York, New York 10041-0003

Attention: Structured Credit Surveillance

Email Address: structuredcreditreports@sandp.com

 

The parties hereto agree that all communications, reports, notices and any other
item sent to the Rating Agency pursuant to this Indenture shall simultaneously
be emailed to BXGRECBG@structuredfn.com.

 

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.

(b)      All communications and notices described hereunder to a Noteholder
shall be in writing and delivered or mailed first class mail, postage prepaid or
overnight courier at the address shown in the Note Register. The Indenture
Trustee agrees to deliver or mail to each Noteholder upon receipt, all notices
and reports that the Indenture Trustee may receive hereunder and under any
Transaction Documents. Unless otherwise provided herein, the Indenture Trustee
may consent to any requests received under such documents or, at its option,
follow the directions of Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes within 30 days after prior written
notice to the Noteholders. All notices to Noteholders (or any Class thereof)
shall be sent simultaneously. Expenses for such communications and notices shall
be borne by the Servicer.

 

SECTION 13.4.

No Proceedings.

The Noteholders, the Servicer, the Indenture Trustee, the Custodian, the Club
Trustee and the Backup Servicer each hereby agrees that it will not, directly or
indirectly institute, or cause to be instituted, against the Issuer, the Trust
Estate or the Depositor any proceeding of the type referred to in Sections
6.1(d) and (e) hereof, so long as there shall not have elapsed one year plus one
day after payment in full of the Notes.

 

SECTION 13.5.

Limitation of Liability of Owner Trustee.

Notwithstanding anything contained herein or in any other Transaction Document
to the contrary, it is expressly understood and agreed by the parties hereto
that (a) this Indenture is executed and delivered by Wilmington Trust Company,
not individually or personally, but solely as Owner Trustee on behalf of the
Issuer, in the exercise of the powers and authority conferred and vested in it
under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking or agreement by Wilmington Trust Company
but is made and intended for the purpose for binding only the Issuer and the
Trust Estate, and (c) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture or
any other related documents.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

BXG RECEIVABLES NOTE TRUST 2010-A,

 

 

 

 

By:

Wilmington Trust Company, as Owner Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BLUEGREEN CORPORATION,

 

as Servicer

 

 

 

By:

 

 

 

Name: Anthony M. Puleo

 

 

Title: Senior Vice President, CFO & Treasurer

 

 

 

 

CONCORD SERVICING CORPORATION,

 

as Backup Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

VACATION TRUST, INC.,

 

as Club Trustee

 

 

 

By:

 

 

 

Name: Tonya Wardak

 

 

Title: Vice President, Treasurer and Secretary

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Indenture Trustee, Custodian and Paying Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------